 
 
 


 
 


 
INVESTMENT AGREEMENT
 
dated as of November 4, 2010
 
by and between
 
CENTRAL PACIFIC FINANCIAL CORP.
 
and
 
ACMO-CPF, L.L.C.
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
 
 
ARTICLE 1 PURCHASE; CLOSING

 
1.1
Issuance, Sale and Purchase
 

 
1.2
Closing; Deliverables for the Closing; Conditions of the Closing
 

 
 
ARTICLE 2 REPRESENTATIONS AND WARRANTIES

 
2.1
Certain Terms
 

 
2.2
Representations and Warranties of the Company
 

 
2.3
Representations and Warranties of the Investor
 

 
 
ARTICLE 3 COVENANTS

 
3.1
Conduct of Business Prior to Closing
 

 
3.2
Access; Confidentiality
 

 
3.3
Filings; Other Actions
 

 
3.4
Governance Matters
 

 
3.5
Avoidance of Control
 

 
3.6
Notice of Certain Events
 

 
3.7
Commercially Reasonable Efforts
 

 
3.8
Preemptive Rights
 

 
3.9
Most Favored Nation
 

 
3.10
Transfer Taxes
 

 
3.11
Legend
 

 
3.12
Registration Rights
 

 
3.13
Reverse Stock Split
 

 
3.14
Certain Other Transactions
 

 
3.15
Rights Offering
 

 
3.16
Transfer Restrictions
 

 
3.17
Exchange Listing
 

 
3.18
Rights Plan.
 

 
3.19
Cooperation on Tax Matters
 

 
 
ARTICLE 4 TERMINATION

 
4.1
Termination
 

 
4.2
Effects of Termination
 

 
 
ARTICLE 5 INDEMNITY

 
5.1
Indemnification by the Company
 

 
5.2
Indemnification by the Investor
 

 
5.3
Notification of Claims
 

 
5.4
Indemnification Payment
 

 
5.5
Exclusive Remedies
 

 
 
ARTICLE 6 MISCELLANEOUS

 
6.1
Survival
 

 
6.2
Expenses
 

 
6.3
Other Definitions
 

 
6.4
Amendment and Waivers
 

 
6.5
Counterparts and Facsimile
 

 
6.6
Governing Law
 

 
6.7
Jurisdiction
 

 
6.8
WAIVER OF JURY TRIAL
 

 
6.9
Notices
 

 
6.10
Entire Agreement
 

 
6.11
Successors and Assigns
 

 
6.12
Captions
 

 
6.13
Severability
 

 
6.14
Third Party Beneficiaries
 

 
6.15
Public Announcements
 

 
6.16
Specific Performance
 

 
6.17
No Recourse
 



 
LIST OF SCHEDULES AND EXHIBITS
 
Schedule I – Knowledge
 
Exhibit A – Form of Passivity or Anti-Association Commitments

 
 

--------------------------------------------------------------------------------

 
Defined
Term                                                                                                                             


 
ACMO2.3(g)

 
Action2.2(f)

 
Additional AgreementsRecitals

 
Additional InvestorsRecitals

 
Affiliate6.3(a)

 
Agency6.3(b)

 
AgreementPreamble

 
Bank2.2(a)

 
Bank Board3.4(a)

 
Benefit Plans2.2(v)(i)

 
BHC Act1.2(c)(ii)(D)

 
Board of Directors6.3(c)

 
Burdensome Condition1.2(c)(ii)(F)

 
Business Combination6.3(f)(B)

 
Business Day6.3(d)

 
Capital Stock6.3(e)

 
Capitalization Date2.2(c)

 
CBCA1.2(c)(ii)(E)

 
Change in Control6.3(f)

 
Closing1.2(a)

 
Closing Date1.2(a)

 
Code6.3(g)

 
Common SharesRecitals

 
Common StockRecitals

 
CompanyPreamble

 
Company Employees2.2(v)(i)

 
Company Financial Statements2.2(g)

 
Company Indemnified Parties5.2(a)

 
Company Insurance Policies2.2(s)

 
Company Option2.2(c)

 
Company Preferred Stock2.2(c)

 
Company Reports2.2(h)

 
Company Restricted Stock2.2(c)

 
Company Specified Representations6.3(h)

 
Company Stock Appreciation Right2.2(c)

 
Company Subsidiaries2.2(b)

 
Company Subsidiary2.2(b)

 
Confidentiality Agreement3.2(b)

 
Continuing Directors6.3(i)

 
control, controlling, controlled by and under common control with6.3(a)

 
Controlled Group Liability6.3(j)

 
De Minimis Amount5.1(b)

 
Deductible5.1(b)

 
Demand Notice3.12(a)(ii)(A)

 
Demand Registration Statement3.12(a)(ii)(A)

 
DFI1.2(c)(ii)(D)

 
Disclosure Schedule6.3(k)

 
EESA2.2(v)(ix)

 
Effective Date3.12(k)(i)

 
Effectiveness Deadline3.12(k)(ii)

 
employee benefit plan2.2(v)(i)

 
Environmental Laws6.3(l)

 
Equity Commitment LetterRecitals

 
ERISA2.2(v)(i)

 
Exchange AgreementRecitals

 
Expected Losses4.1(h)

 
Expense Reimbursement6.2

 
FDI Act1.2(c)(i)(D)

 
FDIC2.2(b)

 
Federal Reserve1.2(c)(ii)(D)

 
Filing Deadline3.12(a)(i)

 
finally determined5.4

 
GAAP6.3(m)

 
Governmental Consent6.3(n)

 
Governmental Entity6.3(o)

 
Hawaii Code1.2(c)(ii)(D)

 
Hazardous Substance6.3(p)

 
Holder3.12(k)(iii)

 
Holders’ Counsel3.12(k)(iv)

 
HSR Act1.2(c)(i)(C)

 
Indemnified Party5.3(a)

 
Indemnifying Party5.3(a)

 
Indemnitee3.12(g)(i)

 
Insider2.2(dd)

 
Insurer6.3(q)

 
Intellectual Property Rights2.2(u)

 
Interim Financials2.2(g)

 
InvestmentRecitals

 
InvestorPreamble

 
Investor 2Recitals

 
Investor 2 InvestmentRecitals

 
Investor 2 Investment AgreementRecitals

 
Investor Designated Director6.3(r)

 
Investor Indemnified Parties5.1(a)

 
Investor Indemnitors3.4(g)

 
Investor Specified Representations6.3(s)

 
InvestorsRecitals

 
Knowledge6.3(t)

 
Law2.2(p)

 
Liens2.2(d)(ii)

 
Loan Investor6.3(u)

 
Loan Review Report4.1(h)

 
Loan Reviewer4.1(h)

 
Lockup Termination Date6.3(v)

 
Losses6.3(w)

 
Material Adverse Effect2.1(a)

 
Material Contract2.2(r)

 
New Security3.8(a)

 
New TARP Preferred StockRecitals

 
Nominating Committee3.4(b)

 
Non-Qualifying Transaction6.3(f)(B)

 
NYSERecitals

 
NYSE Exception ApplicationRecitals

 
Observer3.4(e)

 
OFAC2.2(m)

 
Other Private PlacementsRecitals

 
Parent Corporation6.3(f)(B)

 
PBGC2.2(v)(vi)

 
Pending Underwritten Offering3.12(l)

 
Person6.3(x)

 
Piggyback Registration3.12(a)(iv)

 
Previously Disclosed2.1(b)

 
Pro Forma BasisRecitals

 
Proxy Statement6.3(y)

 
Purchase Price1.1

 
Qualifying Ownership Interest3.4(b)

 
Register, registered and registration3.12(k)(v)

 
Registrable Securities3.12(k)(vi)

 
Registration Expenses3.12(k)(vii)

 
Regulatory Agreement2.2(q)

 
Regulatory Order or Regulatory Orders2.2(p)

 
Representatives3.2(a)

 
Requisite Governmental Consents2.2(e)

 
Requisite Shareholder Vote2.2(d)(iii)

 
Reverse Stock Split3.13

 
Rights3.15(a)

 
Rights Offering3.15(a)

 
Rights Plan3.18

 
Rule 1446.3(z)

 
Rule 158, Rule 159A, Rule 405 and Rule 4153.12(k)(viii)

 
SEC2.1(b)

 
Securities Act2.2(h)

 
Selling Expenses3.12(k)(ix)

 
Shareholder ProposalRecitals

 
Shelf Registration Statement3.12(a)(iii)

 
Special Registration3.12(i)

 
Stock Plans2.2(c)

 
Subsidiary6.3(aa)

 
Surviving Corporation6.3(f)(B)

 
Suspension Period3.12(d)

 
TARP ExchangeRecitals

 
TARP Preferred StockRecitals

 
TARP WarrantRecitals

 
Tax or Taxes6.3(bb)

 
Tax Return6.3(cc)

 
Third Party Claim5.3(a)

 
Transaction Documents6.3(dd)

 
Transfer3.16(a)

 
TreasuryRecitals

 
Voting Debt2.2(c)

 
Voting Securities6.3(ee)

 
 
 

--------------------------------------------------------------------------------

 
INVESTMENT AGREEMENT, dated as of November 4, 2010 (this “Agreement”), by and
between Central Pacific Financial Corp., a Hawaii corporation (the “Company”),
and ACMO-CPF, L.L.C., a Delaware limited liability company (the “Investor”).
 
RECITALS
 
A. The Investment. The Company intends to issue and sell to the Investor, and
the Investor intends to purchase from the Company, on the terms and conditions
described herein, a number of shares of Common Stock of the Company, no par
value per share (the “Common Stock” or “Common Shares”), equal to 24.9% of the
Common Shares outstanding as of the Closing Date on a basis assuming the
issuance of Common Shares in the Other Private Placements (as defined below) and
in the TARP Exchange but excluding any issuance of Common Shares pursuant to
outstanding Company Options, Company Stock Appreciation Rights and the TARP
Warrant (“Pro Forma Basis”) (rounded down to the nearest whole share), at a
price of $0.75 per share (the “Investment”).
 
B. Other Private Placements. The Company intends to issue (i) to Carlyle
Financial Services Harbor, L.P. (“Investor 2”), on the terms and subject to the
conditions set forth in the Investment Agreement between Investor 2 and the
Company, dated as of the date hereof (the “Investor 2 Investment Agreement”), a
number of Common Shares equal to 24.9% of the Common Shares outstanding as of
the Closing Date on a Pro Forma Basis (rounded down to the nearest whole share)
at a price of $0.75 per share (the “Investor 2 Investment”), and (ii) in one or
more private placement transactions with other investors (the “Additional
Investors”, and together with the Investor and Investor 2, the “Investors”)
pursuant to agreements with the Additional Investors (the “Additional
Agreements”), Common Shares for an aggregate purchase price up to, together with
the Investment and the Investor 2 Investment, $325,000,000, with the closing of
such transactions to occur simultaneously with the Closing (together with the
Investor 2 Investment, the “Other Private Placements”).
 
C. TARP Exchange. The United States Department of Treasury (the “Treasury”)
holds (i) 135,000 shares of Fixed Rate Cumulative Perpetual Preferred Stock, no
par value per share and liquidation preference $1,000 per share (the “TARP
Preferred Stock”), and (ii) a warrant, dated January 9, 2009, to purchase
1,585,748 shares of the Common Stock at an exercise price of $12.77 per share
(the “TARP Warrant”). Subject to the approval of the Treasury,  pursuant to an
Exchange Agreement to be executed by the Treasury and the Company (the “Exchange
Agreement”), the Company intends to exchange the TARP Preferred Stock for shares
of a new series of mandatorily convertible preferred stock (the “New TARP
Preferred Stock”), which shares the Company shall then convert into Common
Shares having an aggregate value (valuing the Common Shares at $0.75 per share)
of the sum of (1) 25% of the aggregate liquidation preference of the TARP
Preferred Stock and (2) 100% of the amount accrued and unpaid dividends on the
TARP Preferred Stock as of the Closing Date, and to amend the TARP Warrant to,
among other things, reduce the exercise price thereof to $0.75 per share
(collectively, the “TARP Exchange”), each to occur simultaneously with the
Closing.
 
D. NYSE Exception Application. In connection with the transactions contemplated
hereby, the Company will submit an application to the New York Stock Exchange
(the “NYSE”) to seek the approval of the NYSE for the Company’s reliance on
Section 312.05 of the NYSE Listed Company Manual (the “NYSE Exception
Application”) in connection with the issuance of the Common Shares to the
Investors and the Treasury without the prior approval of the Company’s
shareholders.
 
E. Shareholder Proposal. In connection with the transactions contemplated
hereby, unless the NYSE has approved the NYSE Exception Application, the Company
will call a meeting of its shareholders, to be held promptly after the date of
this Agreement to vote on the issuance of Common Shares to the Investors and the
Treasury as contemplated by this Agreement as required by Section 312.03 of the
NYSE Listed Company Manual (the “Shareholder Proposal”).
 
F. The Rights Offering. Following the Closing, the Company will commence a
rights offering providing holders of record of the Common Stock as of the close
of business on the Business Day immediately preceding the Closing Date with the
right to purchase Common Stock at the same price per share paid by the Investor.
The rights will be transferable and will provide for the purchase of up to
$20,000,000 of Common Stock by such existing shareholders.
 
G. Equity Commitment Letter. Concurrently with the execution and delivery of
this Agreement, and as a condition to the willingness of the Company to enter
into this Agreement, the Investor has entered into an equity commitment letter,
dated as of the date hereof (the “Equity Commitment Letter”), a copy of which
has been delivered to the Company.
 
NOW, THEREFORE, in consideration of the foregoing mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
ARTICLE 1
 
PURCHASE; CLOSING
 
1.1 Issuance, Sale and Purchase. On the terms and subject to the conditions set
forth herein, the Company agrees to issue and sell to the Investor, and the
Investor agrees to purchase from the Company, free and clear of any Liens, a
number of Common Shares (including any associated preferred share purchase
rights issuable with respect to such Common Shares pursuant to the Rights Plan)
equal to 24.9% of the Common Shares outstanding at the Closing Date on a Pro
Forma Basis (rounded down to the nearest whole share) at a purchase price of
$0.75 per share payable by the Investor to the Company (the aggregate purchase
price payable pursuant to this Section 1.1, the “Purchase Price”).
 
1.2 Closing; Deliverables for the Closing; Conditions of the Closing.
 
(a) Closing. Unless this Agreement has been terminated pursuant to Article 4,
and subject to the satisfaction (or, to the extent permitted, the waiver) of the
conditions set forth in Section 1.2(c), the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Sullivan & Cromwell LLP, located at 1888 Century Park East, Los Angeles,
California 90067, or remotely via the electronic or other exchange of documents
and signature pages, as soon as practicable, but in no event later than the
second Business Day after the satisfaction or waiver of the conditions set forth
in Section 1.2(c) (excluding conditions that, by their terms, cannot be
satisfied until the Closing, but the Closing shall be subject to the
satisfaction or waiver of those conditions), or at such other place or such
other date as agreed to in writing by the parties hereto (the “Closing Date”).
 
(b) Closing Deliverables. Subject to the satisfaction or waiver on the Closing
Date of the conditions to the Closing in Section 1.2(c) at the Closing, the
parties shall make the following deliveries:
 
(i) the Company shall deliver to the Investor (A) the Expense Reimbursement in
accordance with Section 6.2, by wire transfer of immediately available funds to
the account provided to the Company by the Investor at least one (1) Business
Day prior to the Closing Date and (B) one or more certificates evidencing the
Common Shares to be purchased pursuant to Section 1.1 registered in the name of
the Investor (or if shares of the Company’s capital stock are uncertificated,
cause the transfer agent for the Common Shares to register such shares in the
name of the Investor and deliver evidence of such registration to the Investor);
 
(ii) the Investor shall deliver the Purchase Price, by wire transfer of
immediately available funds to the account provided to the Investor by the
Company at least one (1) Business Day prior to the Closing Date; and
 
(iii) the Company shall deliver to the Investor such other documents relating to
the purchase and sale of the Common Shares contemplated by this Agreement as the
Investor shall have reasonably requested.
 
(c) Closing Conditions. (i) The obligations of the Investor, on the one hand,
and the Company, on the other hand, to consummate the Closing are each subject
to the satisfaction or written waiver by the Company and the Investor of the
following conditions prior to the Closing:
 
(A) No provision of any Law and no judgment, injunction, order or decree shall
prohibit the Closing or shall prohibit or restrict the Investor or any of its
Affiliates from owning or voting any Common Shares to be purchased pursuant to
this Agreement;
 
(B) All Governmental Consents required to have been obtained at or prior to the
Closing Date in connection with the execution, delivery or performance of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby shall have been obtained and shall be in full force and
effect;
 
(C) The waiting period (and any extension thereof) applicable to the
consummation of the transactions contemplated by the Transaction Documents under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the
rules and regulations promulgated thereunder (the “HSR Act”), shall have expired
or been earlier terminated; and
 
(D) The Investor shall have received written confirmation from the FDIC to the
effect that the purchase of the Common Shares and the consummation of the
Closing and the transactions contemplated by the Transaction Documents will not
result in the Investor or any of its Affiliates being deemed in control of the
Company for purposes of the cross-guaranty liability provisions of the Federal
Deposit Insurance Act, as amended (the “FDI Act”).
 
(ii) The obligation of the Investor to consummate the Closing is also subject to
the satisfaction or written waiver by the Investor of the following conditions
prior to the Closing:
 
(A) The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Date as though made on and as of the
Closing Date, except where the failure to be true and correct (without regard to
any materiality or Material Adverse Effect qualifications contained therein),
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (and except that (1) representations and warranties made
as of a specified date shall be true and correct as of such date and (2) the
representations and warranties of the Company set forth in Sections 2.2(a) (but
only with respect to the Company and the Bank and not other Company
Subsidiaries), 2.2(b) (but only with respect to the last sentence thereof),
2.2(c), 2.2(d)(i), 2.2(d)(ii)(A)(1) (but only with respect to the Company and
the Bank and not other Company Subsidiaries), 2.2(e), 2.2(o)(iv), 2.2(x)(ix),
2.2(z) and 2.2(ff) shall be true and correct in all respects);
 
(B) The Company shall have performed and complied with, in all material
respects, all agreements, covenants and conditions required by the Transaction
Documents to be performed by it on or prior to the Closing Date (except that
with respect to agreements, covenants and conditions that are qualified by
materiality, the Company shall have performed and complied with such agreements,
covenants and conditions, as so qualified, in all respects);
 
(C) The Investor shall have received a certificate, dated as of the Closing
Date, signed on behalf of the Company by a senior executive officer certifying
to the effect that the conditions set forth in Section 1.2(c)(ii)(A) and Section
1.2(c)(ii)(B) have been satisfied on and as of the Closing Date;
 
(D) (i) The Investor shall have received written confirmation, satisfactory in
its reasonable good faith judgment, from the Board of Governors of the Federal
Reserve System (the “Federal Reserve”) to the effect that the purchase of the
Common Shares and the consummation of the Closing and the transactions
contemplated by the Transaction Documents will not result in the Investor or any
of its Affiliates (1) being deemed in control of the Company for purposes of the
Bank Holding Company Act of 1956, as amended (the “BHC Act”) or (2) otherwise
being regulated as a bank holding company within the meaning of the BHC Act; and
(ii) (1) the Investor  shall have received written confirmation, satisfactory in
its reasonable good faith judgment, from the Hawaii Division of Financial
Institutions (the “DFI”) to the effect that the purchase of the Common Shares
and the consummation of the Closing and the transactions contemplated by the
Transaction Documents will not result in the Investor or any of its Affiliates
(other than the Company and the Company Subsidiaries) being required to file an
acquisition of control application or become a financial institution holding
company or an “institution affiliated party” for purposes of Hawaii’s Code of
Financial Institutions (the “Hawaii Code”) or (2) an acquisition of control
application shall have been approved by the DFI and the Investor shall be
reasonably satisfied that neither it nor any of its Affiliates (other than the
Company and the Company Subsidiaries) will be subject to examination or
regulation by the DFI or be required to provide any financial statements other
than summary balance sheets provided to the DFI;
 
(E) The Investor shall have received from the Federal Reserve a written
non-objection to the notice it filed in connection with its purchase of Common
Shares pursuant to the Change of Bank Control Act of 1978, as amended (the
“CBCA”);
 
(F) Since the date of this Agreement, there shall not be any action taken, or
any Law enacted, entered, enforced or deemed applicable, by any Governmental
Entity, whether in connection with the Governmental Consents specified in
Section 1.2(c)(i)(B) or otherwise, which imposes any new restriction or
condition on the Company or the Company Subsidiaries or the Investor (other than
such restrictions as are described in the passivity or anti-association
commitments described on Exhibit A and any applicable restrictions associated
with the Treasury’s regulations of holders of TARP securities) which is
materially and unreasonably burdensome on the Company’s business following the
Closing or on the Investor, as applicable, or would reduce the economic benefits
of the transactions contemplated by this Agreement to the Investor to such a
degree that the Investor would not have entered into this Agreement had such
condition or restriction been known to it at the date hereof (any such condition
or restriction, a “Burdensome Condition”) and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
members of the Investor or its Affiliates or its investment advisors, other than
Anchorage Capital Partners, L.P. and Anchorage Capital Partners Offshore, Ltd.,
shall be deemed a Burdensome Condition unless otherwise determined by the
Investor in its sole discretion;
 
(G) As of the Closing Date, the Company and the Company Subsidiaries shall have,
on a consolidated basis, (1) at least $785,000,000 in (i) cash and due from
banks, (ii) deposits in other banks, (iii) overnight funds sold and due from the
Federal Reserve Bank and (iv) securities available for sale that have not been
pledged and for which a liquid market and price quotations are immediately
available through a major securities dealer, and (2) at least $2,925,000,000 in
non-brokered deposits (including money market, demand, checking, savings and
transactional accounts and certificates of deposits);
 
(H) The Investor Designated Director shall have been elected or appointed to the
Board of the Directors and the Bank Board (as defined herein), in each case,
effective as of the Closing;
 
(I) Since the date of this Agreement, a Material Adverse Effect shall not have
occurred and no change or other event shall have occurred that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;
 
(J) The Common Shares to be purchased pursuant to this Agreement shall have been
authorized for listing on the NYSE or such other market on which the Common
Shares are then listed or quoted, subject to official notice of issuance;
 
(K) The Company shall have received (or shall receive concurrently with the
Closing) gross proceeds from the Other Private Placements in an aggregate
amount, together with the Purchase Price, of not less than $325,000,000;
 
(L) Either (1) the Company shall have received the NYSE Approval and such NYSE
Approval shall be in full force and effect or (2) the Shareholder Proposal shall
have been approved by the Requisite Shareholder Vote;
 
(M) (1) The Company shall have exchanged the TARP Preferred Stock for 135,000
shares of New TARP Preferred Stock and the Company shall have elected to
convert, and provided timely notice in connection with such election to the
holder of the New TARP Preferred Stock, such New TARP Preferred Stock into
Common Shares having an aggregate value (valuing the Common Shares at $0.75 per
share) of the sum of (1) 25% of the aggregate liquidation preference of the TARP
Preferred Stock and (2) 100% of the amount accrued and unpaid dividends on the
TARP Preferred Stock as of the Closing Date (or otherwise on terms and
conditions satisfactory to the Investor in its reasonable judgment), which
exchange and conversion shall have occurred on the same day as the Closing Date;
and (2) the TARP Warrant shall have been amended to reflect the reduced
conversion price of $0.75 per share;
 
(N) The Investor shall have received the final Loan Review Report covering the
Company’s residential loan portfolio and using a methodology consistent with the
methodology used in a preliminary form of such report dated November 3, 2010;
 
(O) As of the Closing Date, the Bank shall meet the capital ratios required to
be met by the Bank in the Regulatory Orders; and
 
(P) (1) Since the date of this Agreement, there shall have been no material
change to Section 382 or 383 of the Code or the regulations thereunder, or any
administrative pronouncement or a federal court decision directly interpreting a
relevant section of Section 382 or 383 of the Code or the regulations
thereunder, the application of which will cause the net operating loss
carryforwards, unrealized built-in losses, tax credits, or capital loss
carryforwards of the Company and any of its Affiliates (if relevant) that exist
on or after the Closing Date to be subject to limitation under Section 382 or
383 of the Code and (2) the Investor shall have received an opinion from
KPMG LLP, reasonably satisfactory to the Investor, and on which the Investor is
expressly permitted to rely (subject to the Investor’s execution of a reliance
letter with KPMG LLP pursuant to which the Investor shall agree to KPMG’s
standard terms and conditions, forms of which have previously provided to the
Investor), to the effect that, based on the most current information available
prior to the Closing Date as provided by the Company to KPMG LLP, the
transactions contemplated by this Agreement should not cause an “ownership
change” within the meaning of Section 382 of the Code.
 
(iii) The obligation of the Company to consummate the Closing is also subject to
the satisfaction or written waiver by the Company of the following conditions
prior to the Closing:
 
(A) The representations and warranties of the Investor set forth in this
Agreement shall be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Date as though made on and as of the
Closing Date except where the failure to be true and correct (without regard to
any materiality qualifications contained therein) would materially adversely
affect the ability of the Investor to perform its obligations hereunder (and
except that representations and warranties made as of a specified date shall be
true and correct as of such date);
 
(B) The Investor shall have performed and complied with, in all material
respects, all agreements, covenants and conditions required by the Transaction
Documents to be performed by it on or prior to the Closing Date (except that
with respect to agreements, covenants and conditions that are qualified by
materiality, the Investor shall have performed and complied with such
agreements, covenants and conditions, as so qualified, in all respects); and
 
(C) The Company shall have received a certificate, dated as of the Closing Date,
signed on behalf of the Investor by a senior executive officer certifying to the
effect that the conditions set forth in Section 1.2(c)(iii)(A) and Section
1.2(c)(iii)(B) have been satisfied on and as of the Closing Date.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
 
2.1 Certain Terms.
 
(a) As used in this Agreement, the term “Material Adverse Effect” means any
circumstance, event, change, development or effect that, individually or in the
aggregate, would reasonably be expected to (i) result in a material adverse
effect on the assets, liabilities, business, financial condition or results of
operations of the Company and the Company Subsidiaries, taken as a whole, or
(ii) materially impair or delay the ability of the Company or any of the Company
Subsidiaries to perform its or their obligations under the Transaction Documents
to consummate the Closing or any of the transactions contemplated hereby or
thereby; provided, however, that in determining whether a Material Adverse
Effect has occurred under clause (i), there shall be excluded any effect to the
extent resulting from (A) actions or omissions of the Company or any Company
Subsidiary expressly required or contemplated by the terms of the Transaction
Documents, (B) changes after the date hereof in general economic conditions in
the United States, including financial market volatility or downturn, (C)
changes after the date hereof affecting generally the industries or markets in
which the Company and the Company Subsidiaries operate, (D) acts of war,
sabotage or terrorism, military actions or the escalation thereof, or outbreak
of hostilities, (E) any changes after the date hereof in applicable Laws or
accounting rules or principles, including changes in GAAP, (F) the announcement
or pendency of the transactions contemplated by the Transaction Documents, (G)
changes in the market price or trading volume of the Common Stock or the
Company’s other outstanding securities (but not the underlying causes of such
changes) or (H) any failure by the Company or any of the Company Subsidiaries to
meet any internal projections or forecasts with regard to the assets,
liabilities, business, financial condition or results of operations of the
Company and the Company Subsidiaries, taken as a whole (but not the underlying
causes of such failure), in each case to the extent that such circumstance,
event, change, development or effect referred to in clauses (B), (C), (D) and
(E) do not have a disproportionate effect on the Company and the Company
Subsidiaries compared to other participants in the industries or markets in
which the Company and the Company Subsidiaries operate.
 
(b) As used in this Agreement, the term “Previously Disclosed” (i) with regard
to any party, means information set forth on its Disclosure Schedule
corresponding or responsive to the provision of this Agreement to which such
information relates; provided, however, that if such information is disclosed in
such a way as to make its relevance or applicability to another provision of
this Agreement reasonably apparent on its face, such information shall be deemed
to be responsive to such other provision of this Agreement and (ii) with regard
to the Company, includes information publicly disclosed by the Company in (A)
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2009, as filed by it with the Securities and Exchange Commission (the “SEC”),
(B) the Company’s Quarterly Reports on Form 10-Q for the quarters ended
March 31, 2010 and June 30, 2010, as filed by it with the SEC, (C) the Company’s
Definitive Proxy Statement on Schedule 14A, as filed by it with the SEC on
March 29, 2010, or (D) any Current Report on Form 8-K filed or furnished by it
with the SEC since January 1, 2010, in each case available prior to the date of
this Agreement (excluding any risk factor disclosures contained in such
documents under the heading “Risk Factors” and any disclosure of risks included
in any “forward-looking statements” disclaimer or other statements that are
similarly non-specific and are predictive or forward-looking in nature).
Notwithstanding anything in this Agreement to the contrary, the mere inclusion
of an item in a Disclosure Schedule shall not be deemed an admission that such
item represents a material exception or material fact, event or circumstance or
that such item has had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
2.2 Representations and Warranties of the Company.  Except as Previously
Disclosed, the Company hereby represents and warrants to the Investor, as of the
date of this Agreement and as of the Closing Date (except for the
representations and warranties that are as of a specific date which shall be
made as of that date), that:
 
(a) Organization and Authority. Each of the Company and the Company Subsidiaries
is a corporation or other entity duly organized and validly existing under the
laws of the jurisdiction of its incorporation or organization, is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified except where any failure to be so qualified would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and has the corporate or other organizational power and authority to own its
properties and assets and to carry on its business as it is now being conducted.
The Company has furnished to the Investor correct and complete copies of the
articles of incorporation and bylaws (or similar governing documents) as amended
through the date of this Agreement for the Company and Central Pacific Bank (the
“Bank”).  The Company is duly registered as a bank holding company under the BHC
Act.
 
(b) Company Subsidiaries. The Company has Previously Disclosed a true, complete
and correct list of all of its subsidiaries as of the date of this Agreement
(each, a “Company Subsidiary” and, collectively, the “Company Subsidiaries”).
Except for the Company Subsidiaries, the Company does not own beneficially,
directly or indirectly, more than 5% of any class of equity securities or
similar interests of any corporation, bank, business trust, association or
similar organization, and is not, directly or indirectly, a partner in any
partnership or party to any joint venture. The Company owns, directly or
indirectly, all of its interests in each Company Subsidiary free and clear of
any and all Liens. The deposit accounts of the Bank are insured by the Federal
Deposit Insurance Corporation (“FDIC”) to the fullest extent permitted by the
FDI Act and the rules and regulations of the FDIC thereunder, and all premiums
and assessments required to be paid in connection therewith have been paid when
due (after giving effect to any applicable extensions). The Company beneficially
owns all of the outstanding capital securities and has sole control of the Bank.
 
(c) Capitalization. As of the date hereof, the authorized Capital Stock of the
Company consists of (i) 185,000,000 shares of Common Stock and (ii) 1,000,000
shares of preferred stock, no par value (including shares of TARP Preferred
Stock) (the “Company Preferred Stock”). As of the close of business on
October 29, 2010 (the “Capitalization Date”), there were 30,364,809 shares of
Common Stock outstanding and 135,000 shares of TARP Preferred Stock and no other
Company Preferred Stock outstanding. In addition, the TARP Warrant allows for
the purchase of 1,585,748 shares of Common Stock by the Treasury at an exercise
price of $12.77 per share. Since the Capitalization Date and through the date of
this Agreement, except in connection with the Transaction Documents and the
transactions contemplated hereby and thereby, including the Investment, the
Other Private Placements, the TARP Exchange, and the Rights Offering, the
Company has not (i) issued or authorized the issuance of any shares of Common
Stock or Company Preferred Stock, or any securities convertible into or
exchangeable or exercisable for shares of Common Stock or Company Preferred
Stock, (ii) reserved for issuance any shares of Common Stock or Company
Preferred Stock or (iii) repurchased or redeemed, or authorized the repurchase
or redemption of, any shares of Common Stock or Company Preferred Stock. As of
the close of business on the Capitalization Date, other than in respect of the
TARP Warrant and awards outstanding under or pursuant to the Benefit Plans in
respect of which an aggregate of 2,875,729 shares of Common Stock have been
reserved for issuance, no shares of Common Stock or Company Preferred Stock were
reserved for issuance. All of the issued and outstanding shares of Common Stock
and Company Preferred Stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights. None of the outstanding
shares of Capital Stock or other securities of the Company or any of the Company
Subsidiaries was issued, sold or offered by the Company or any Company
Subsidiary in violation of the Securities Act or the securities or blue sky laws
of any state or jurisdiction, or any applicable securities laws in the relevant
jurisdictions outside of the United States. No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which the shareholders
of the Company may vote (“Voting Debt”) are issued and outstanding. Section
2.2(c) of the Disclosure Schedule sets forth the following information with
respect to each outstanding option to purchase shares of Common Stock (a
“Company Option”), stock appreciation right to receive shares of Common Stock (a
“Company Stock Appreciation Right”) or right (or unit) to acquire shares of
Common Stock (“Company Restricted Stock”) under the Central Pacific Financial
Corp. 1997 Stock Option Plan, as amended and the Central Pacific Financial Corp.
2004 Stock Compensation Plan, as amended (the “Stock Plans”): (A) the name of
each holder of Company Options, Company Stock Appreciation Rights or Company
Restricted Stock; (B) the number of shares of Common Stock subject to such
Company Option, Company Stock Appreciation Right or the number of shares of
Company Restricted Stock held by such holder, and as applicable for each Company
Option, Company Stock Appreciation Rights or Company Restricted Stock, the date
of grant, exercise or reference price, number of shares vested or not otherwise
subject to repurchase rights, reacquisition rights or other applicable
restrictions as of the date of this Agreement, vesting schedule or schedule
providing for the lapse of repurchase rights, reacquisition rights or other
applicable restrictions, the type of Company Option and the Stock Plan or other
plan under which such Company Options, Company Stock Appreciation Rights or
shares of Company Restricted Stock were granted or purchased; and (C) whether,
in the case of a Company Option, such Company Option is an Incentive Stock
Option (within the meaning of the Code). The Company has made available to the
Investor copies of each form of stock option agreement, stock appreciation
rights agreement or stock award agreement evidencing outstanding Company
Options, Company Stock Appreciation Rights or Company Restricted Stock, as
applicable, and has also delivered any other stock option agreements, stock
appreciation rights agreement or stock award agreements to the extent there are
variations from the applicable form of agreement, specifically identifying the
holder(s) to whom such variant forms apply. As of the date of this Agreement,
except for (x) the outstanding Company Options and Company Stock Appreciation
Rights described in this Section 2.2(c) and listed on Section 2.2(c) of the
Disclosure Schedule and (y) as set forth elsewhere in this Section 2.2(c), the
Company does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of, or securities or rights convertible into or
exchangeable or exercisable for, any shares of Common Stock or Company Preferred
Stock or any other equity securities of the Company or Voting Debt or any
securities representing the right to purchase or otherwise receive any shares of
Capital Stock of the Company (including any rights plan or agreement).  Each
Company Option and Company Stock Appreciation Right under the Stock Plans (i)
was granted in compliance with all applicable Laws and all of the terms and
conditions of the Stock Plans pursuant to which it was issued, (ii) has an
exercise or reference price equal to or greater than the fair market value of a
share of Common Stock at the close of business on the date of such grant, (iii)
has a grant date identical to or following the date on which the Company’s Board
of Directors or compensation committee actually awarded such Company Option or
Company Stock Appreciation Right, (iv) otherwise is exempt from or complies with
Section 409A of the Code so that the recipient of such Company Option or Company
Stock Appreciation Right is not subject to the additional taxes and interest
pursuant to Section 409A of the Code and (v) except for disqualifying
dispositions, qualifies for the tax and accounting treatment afforded to such
Company Option and Company Stock Appreciation Right in the Company’s Tax Returns
and the Company’s financial statements, respectively.
 
(d) Authorization; No Conflicts; Shareholder Approval.
 
(i) The Company has the corporate power and authority to execute and deliver
this Agreement and the other Transaction Documents and to perform its
obligations hereunder and thereunder.  Except for authorization by shareholder
approval of the Shareholder Proposal as contemplated by this Agreement (unless
the NYSE has approved the NYSE Exception Application), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of the Company and no further
approval or authorization is required on the part of the Company or its
shareholders.  The Board of Directors has unanimously approved the agreements
and the transactions contemplated by the Transaction Documents, including the
Investment, the Other Private Placements, the TARP Exchange and the Rights
Offering. No other corporate proceedings are necessary for the execution and
delivery by the Company of the Transaction Documents, the performance by it of
its obligations hereunder or thereunder or the consummation by it of the
transactions contemplated hereby or thereby. This Agreement has been and,
subject to receipt of the Requisite Governmental Consents, the other Transaction
Documents will have been at the Closing duly and validly executed and delivered
by the Company and, assuming due authorization, execution and delivery by the
Investor and the other parties thereto, are, or in the case of documents
executed after the date of this Agreement, will be, upon execution, the valid
and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles (whether applied in equity or
at law).
 
(ii) Neither the execution and delivery by the Company of this Agreement and the
Transaction Documents nor the consummation of the transactions contemplated
hereby or thereby, nor compliance by the Company with any of the provisions
hereof or thereof, will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or result in the loss of any benefit or creation of any right on the part of
any third party under, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any liens,
charges, adverse rights or claims, pledges, covenants, title defects, security
interests and other encumbrances of any kind (“Liens”) upon any of the
properties or assets of the Company or any Company Subsidiary, under any of the
terms, conditions or provisions of (1) the articles of incorporation or bylaws
(or similar governing documents) of the Company and each Company Subsidiary or
(2) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Company or any of the
Company Subsidiaries is a party or by which it may be bound, or to which the
Company or any of the Company Subsidiaries, or any of the properties or assets
of the Company or any of the Company Subsidiaries may be subject, or (B) subject
to receipt of the Requisite Governmental Consents, violate any Law applicable to
the Company or any of the Company Subsidiaries or any of their respective
properties or assets except in the case of clauses (A)(2) and (B) for such
violations, conflicts and breaches as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(iii) The only vote of the shareholders of the Company required to approve the
Shareholder Proposal is the approval by a majority of the votes cast on the
proposal, provided that the total vote cast on the proposal represents over
fifty percent (50%) in interest of all securities entitled to vote thereon,
pursuant to Section 312.07 of the NYSE Listed Company Manual (the “Requisite
Shareholder Vote”).
 
(e) Governmental Consents. Other than (i) the expiration or termination of the
applicable waiting period under the HSR Act, (ii) the non-control determination
under the FDI Act, (iii) the non-control determination under the BHC Act,
(iv) the written confirmation from the DFI under the Hawaii Code, (v) the
non-objection letter under the CBCA and (vi) the securities or blue sky laws of
the various states (collectively, the “Requisite Governmental Consents”), no
Governmental Consents are necessary for the execution and delivery of the
Transaction Documents or for the consummation by the Company of the transactions
contemplated hereby and thereby.
 
(f) Litigation and Other Proceedings. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, there is
no pending or, to the Knowledge of the Company, threatened claim, action, suit,
arbitration, complaint, charge or investigation or proceeding (each an “Action”)
against the Company or any Company Subsidiary or any of its assets, rights or
properties, nor is the Company or any Company Subsidiary a party or named as
subject to the provisions of any order, writ, injunction, settlement, judgment
or decree of any court, arbitrator or government agency, or
instrumentality.  There has not been, and to the Knowledge of the Company, there
is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company in his or
her capacity as such.
 
(g) Financial Statements. Each of the consolidated balance sheets of the Company
and the Company Subsidiaries and the related consolidated statements of income,
operations, changes in shareholders’ equity and cash flows, together with the
notes thereto, for the last five (5) years included in any Company Report filed
with the SEC and the unaudited consolidated balance sheets of the Company and
the Company Subsidiaries as of June 30, 2010 and the related consolidated
statements of operations, changes in shareholders’ equity and cash flows for the
period ending June 30, 2010, together with the notes thereto, included in the
Company’s Form 10-Q filed with the SEC (the “Interim Financials” and,
collectively, the “Company Financial Statements”), (i) have been prepared from,
and are in accordance with, the books and records of the Company and the Company
Subsidiaries, (ii) complied, as of their respective date of such filing, in all
material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, (iii) have been prepared
in accordance with GAAP applied on a consistent basis and (iv) present fairly in
all material respects the consolidated financial position of the Company and the
Company Subsidiaries at the dates and the consolidated results of operations,
changes in shareholders’ equity and cash flows of the Company and the Company
Subsidiaries for the periods stated therein (subject to the absence of notes and
normal and recurring year-end audit adjustments not material to the financial
condition of the Company and the Company Subsidiaries in the case of the Interim
Financials).
 
(h) Reports. Since December 31, 2007, the Company and each Company Subsidiary
have filed all material reports, registrations, documents, filings, statements
and submissions, together with any required amendments thereto, that it was
required to file with any Governmental Entity (the foregoing, collectively, the
“Company Reports”) and have paid all material fees and assessments due and
payable in connection therewith.  As of their respective filing dates, the
Company Reports complied in all material respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities, as the
case may be. As of the date of this Agreement, there are no outstanding comments
from the SEC or any other Governmental Entity with respect to any Company Report
that were enumerated within such report or otherwise were the subject of written
correspondence with respect thereto. The Company Reports, including the
documents incorporated by reference in each of them, each contained all the
information required to be included in it and, when it was filed and, as of the
date of each such Company Report filed with or furnished to the SEC, or if
amended prior to the date of this Agreement, as of the date of such amendment,
did not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made in it, in light of
the circumstances under which they were made, not misleading and complied as to
form in all material respects with the applicable requirements of the Securities
Act of 1933, as amended (the “Securities Act”) and the Exchange Act. No
executive officer of the Company has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002. Copies of all of the Company Reports not otherwise
publicly filed have, to the extent allowed by applicable Law, been made
available to the Investor by the Company.
 
(i) Internal Accounting and Disclosure Controls. The records, systems, controls,
data and information of the Company and the Company Subsidiaries are recorded,
stored, maintained and operated under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the exclusive ownership and direct control of the Company or the Company
Subsidiaries or accountants (including all means of access thereto and
therefrom), except for any non-exclusive ownership and non-direct control that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the system of internal accounting controls described
below in this Section 2.2(i). The Company (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange
Act) to ensure that material information relating to the Company, including its
consolidated Subsidiaries, is made known to the chief executive officer or
executive chairman and the chief financial officer of the Company by others
within those entities, and (ii) has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the audit committee of the Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) that are reasonably likely to adversely affect the Company’s ability to
record, process, summarize and report financial information, and (B) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting. As
of the date of this Agreement, the Company has no Knowledge of any reason that
its outside auditors and its chief executive officer or executive chairman and
chief financial officer shall not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when next
due. Since December 31, 2007, (1) neither the Company nor any Company Subsidiary
nor, to the Knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any Company Subsidiary has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (2) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company.
 
(j) Risk Management Instruments. All material derivative instruments, including
swaps, caps, floors and option agreements entered into for the Company’s or any
of the Company Subsidiaries’ own account were entered into (i) only in the
ordinary course of business, (ii) in accordance with prudent practices and in
all material respects with all applicable Laws and (iii) with counterparties
believed to be financially responsible at the time; and each of them constitutes
the valid and legally binding obligation of the Company or any Company
Subsidiary, as applicable, enforceable in accordance with its terms. Neither the
Company nor, to the Knowledge of the Company, any other party thereto is in
breach of any of its material obligations under any such agreement or
arrangement.
 
(k) No Undisclosed Liabilities. There are no liabilities of the Company or any
of the Company Subsidiaries of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, except for (i) liabilities
adequately reflected or reserved against in accordance with GAAP in the
Company’s audited balance sheet as of December 31, 2009 and (ii) liabilities
that have arisen in the ordinary and usual course of business and consistent
with past practice since December 31, 2009 and that have not or would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
(l) Mortgage Banking Business. The Company and each of the Company Subsidiaries
have complied with, and all documentation in connection with the origination,
processing, underwriting and credit approval of any mortgage loan originated,
purchased or serviced by the Company or any Company Subsidiary has satisfied, in
all material respects (i) all Laws with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all Laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (ii) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company and any Agency, Loan Investor or Insurer, (iii) the applicable rules,
regulations, guidelines, handbooks and other requirements of any Agency, Loan
Investor or Insurer and (iv) the terms and provisions of any mortgage or other
collateral documents and other loan documents with respect to each mortgage
loan. No Agency, Loan Investor or Insurer has (x) claimed in writing that the
Company or any of the Company Subsidiaries has violated or has not complied with
the applicable underwriting standards with respect to mortgage loans sold by the
Company or any of the Company Subsidiaries to a Loan Investor or Agency, or with
respect to any sale of mortgage servicing rights to a Loan Investor, (y) imposed
in writing material restrictions on the activities (including commitment
authority) of the Company or any of the Company Subsidiaries or (z) indicated in
writing to the Company or any of the Company Subsidiaries that it has terminated
or intends to terminate its relationship with the Company or any of the Company
Subsidiaries for poor performance, poor loan quality or concern with respect to
the Company’s or any of the Company Subsidiaries’ compliance with Laws.
 
(m) Bank Secrecy Act; Anti-Money Laundering; OFAC; and Customer Information. The
Company is not aware of, has not been advised of, and, to the Knowledge of the
Company, has no reason to believe that any facts or circumstances exist that
would cause it or any Company Subsidiary to be deemed to be not operating in
compliance, in all material respects, with the Bank Secrecy Act of 1970, as
amended, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (also known as the USA
PATRIOT Act), any order or regulation issued by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), or any other applicable
anti-money laundering or anti-terrorist-financing statute, rule or
regulation.  The Company is not aware of any facts or circumstances that would
cause it to believe that any nonpublic customer information has been disclosed
to or accessed by an unauthorized third party in a manner that would cause it to
undertake any material remedial action.  The Company and each of the Company
Subsidiaries have adopted and implemented an anti-money laundering program that
contains adequate and appropriate customer identification verification
procedures that comply with the USA PATRIOT Act and such anti-money laundering
program meets the requirements in all material respects of Section 352 of the
USA PATRIOT Act and the regulations thereunder, and they have complied in all
respects with any requirements to file reports and other necessary documents as
required by the USA PATRIOT Act and the regulations thereunder. The Company will
not knowingly directly or indirectly use the proceeds of the sale of the Common
Shares pursuant to transactions contemplated by the Transaction Documents, or
lend, contribute or otherwise make available such proceeds to any Company
Subsidiary, joint venture partner or other Person, towards any sales or
operations in any country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.
 
(n) Certain Payments. Neither the Company nor any of the Company Subsidiaries,
nor any directors, officers, nor to the Knowledge of the Company, employees or
any of their Affiliates or any other Person who to the Knowledge of the Company
is associated with or acting on behalf of the Company or any of the Company
Subsidiaries has directly or indirectly (i) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment in material
violation of any Law to any Person, private or public, regardless of form,
whether in money, property, or services (A) to obtain favorable treatment in
securing business for the Company or any of the Company Subsidiaries, (B) to pay
for favorable treatment for business secured by the Company or any of the
Company Subsidiaries, or (C) to obtain special concessions or for special
concessions already obtained, for or in respect of the Company or any of the
Company Subsidiaries or (ii) established or maintained any fund or asset with
respect to the Company or any of the Company Subsidiaries that was required by
Law or GAAP to have been recorded and was not recorded in the books and records
of the Company or any of the Company Subsidiaries.
 
(o) Absence of Certain Changes. Since December 31, 2009 and except as Previously
Disclosed, (i) the Company and the Company Subsidiaries have conducted their
respective businesses in all material respects in the ordinary and usual course
of business consistent with past practices, (ii) none of the Company or any
Company Subsidiary has issued any securities (other than Common Stock and
Company Options and other equity-based awards issued prior to the date of this
Agreement pursuant to Benefit Plans and reflected in the numbers set forth in
Section 2.2(c)) or incurred any liability or obligation, direct or contingent,
for borrowed money, except borrowings in the ordinary course of business, (iii)
the Company has not made or declared any distribution in cash or in kind to its
shareholders or issued or repurchased any shares of its Capital Stock, (iv)
through (and including) the date of this Agreement, no fact, event, change,
condition, development, circumstance or effect has occurred that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (v) no material default (or event which, with notice
or lapse of time, or both, would constitute a material default) exists on the
part of the Company or any Company Subsidiary or, to the Knowledge of the
Company, on the part of any other party, in the due performance and observance
of any term, covenant or condition of any agreement to which the Company or any
Company Subsidiary is a party and which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(p) Compliance with Laws. The Company and each Company Subsidiary have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Company and each Company Subsidiary.
The Company and each Company Subsidiary have complied in all material respects
and (i) are not in default or violation in any respect of, (ii) are not under
investigation with respect to, and (iii) have not been threatened to be charged
with or given notice of any material violation of, any applicable material
domestic (federal, state or local) or foreign law, statute, ordinance, license,
rule, regulation, policy or guideline, order, demand, writ, injunction, decree
or judgment of any Governmental Entity (each, a “Law”), other than such
noncompliance, defaults or violations that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Except for
statutory or regulatory restrictions of general application, restrictions
applicable to recipients of funds under the Troubled Asset Relief Program, the
written agreement of the Company with the Federal Reserve and the DFI entered
into on July 2, 2010, and the Consent Order between the Bank and the FDIC and
the DFI entered into on December 8, 2009 (each, individually a “Regulatory
Order” and, together, the “Regulatory Orders”), no Governmental Entity has
placed any material restriction on the business or properties of the Company or
any of the Company Subsidiaries.  As of the date hereof, the Bank has a
Community Reinvestment Act rating of “satisfactory” or better.
 
(q) Agreements with Regulatory Agencies. Except for the Regulatory Orders, (i)
the Company and the Company Subsidiaries (A) are not subject to any
cease-and-desist or other similar order or enforcement action issued by, (B) are
not a party to any written agreement, consent agreement or memorandum of
understanding with, (C) are not a party to any commitment letter or similar
undertaking to, and (D) are not subject to any capital directive by, and
(ii) since December 31, 2009, each of the Company and the Company Subsidiaries
has not adopted any board resolutions at the request of, any Governmental Entity
that currently restricts in any material respect the conduct of its business or
that in any material manner relates to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company nor any of the Company Subsidiaries been advised since
December 31, 2009 by any Governmental Entity that it is considering issuing,
initiating, ordering, or requesting any such Regulatory Agreement. Except as set
forth in the Disclosure Schedule, the Company and the Company Subsidiaries are
in compliance in all material respects with each Regulatory Agreement to which
they are party or subject, and the Company and the Company Subsidiaries have not
received any notice from any Governmental Entity indicating that either the
Company or any of the Company Subsidiaries is not in compliance in all material
respects with any such Regulatory Agreement.
 
(r) Contracts. The Company has Previously Disclosed or provided (by hard copy,
electronic data room or otherwise) to the Investor or its representatives true,
correct and complete copies of each of the following to which the Company or any
Company Subsidiary is a party (each, a “Material Contract”):
 
(i) any contract or agreement relating to indebtedness for borrowed money,
letters of credit, capital lease obligations, obligations secured by a Lien or
interest rate or currency hedging agreements (including guarantees in respect of
any of the foregoing, but in any event excluding trade payables, securities
transactions and brokerage agreements arising in the ordinary course of
business, intercompany indebtedness and immaterial leases for telephones, copy
machines, facsimile machines and other office equipment) in excess of $500,000,
except for those issued in the ordinary course of business;
 
(ii) any contract or agreement that constitutes a collective bargaining or other
arrangement with any labor union;
 
(iii) any contract or agreement that is a “material contract” within the meaning
of Item 601(b)(10) of Regulation S-K;
 
(iv) any lease or agreement under which the Company or any of the Company
Subsidiaries is lessee of, or holds or operates, any property owned by any other
Person with annual rent payments in excess of $500,000;
 
(v) any lease or agreement under which the Company or any of the Company
Subsidiaries is lessor of, or permits any Person to hold or operate, any
property owned or controlled by the Company or any of the Company Subsidiaries;
 
(vi) any contract or agreement limiting, in any material respect, the ability of
the Company or any of the Company Subsidiaries to engage in any line of business
or to compete, whether by restricting territories, customers or otherwise, or in
any other material respect, with any Person;
 
(vii) any settlement, conciliation or similar agreement, the performance of
which will involve payment after the Closing Date of consideration in excess of
$500,000;
 
(viii) any contract or agreement that relates to Intellectual Property Rights
(other than a license granted to the Company for commercially available software
licensed on standard terms with a total replacement cost of less than $500,000);
 
(ix) any contract or agreement that concerns the sale or acquisition of any
material portion of the Company’s business;
 
(x) any alliance, cooperation, joint venture, shareholders, partnership or
similar agreement involving a sharing of profits or losses relating to the
Company or any Company Subsidiary;
 
(xi) any contract or agreement involving annual payments in excess of $500,000
that cannot be cancelled by the Company or a Company Subsidiary without penalty
on not more than 90 days’ notice;
 
(xii) any material hedge, collar, option, forward purchasing, swap, derivative
or similar agreement, understanding or undertaking;
 
(xiii) any contract or agreement with respect to the employment or service of
any current or former directors, officers, employees or consultants of the
Company or any of the Company Subsidiaries other than, with respect to
non-executive employees and consultants, in the ordinary course of business;
 
(xiv) any contract or agreement containing any (x) non-competition or exclusive
dealing obligations or other obligation which purports to limit or restrict in
any respect the ability of the Company or any Company Subsidiary to solicit
customers or the manner in which, or the localities in which, all or any portion
of the business of the Company or the Company Subsidiaries is or can be
conducted, or (y) right of first refusal or right of first offer or similar
right or that limits or purports to limit the ability of the Company or any of
the Company Subsidiaries to own, operate, sell, transfer, pledge or otherwise
dispose of any material assets or business; and
 
(xv) any material contract or agreement that would require any consent or
approval of a counterparty as a result of the consummation of the transactions
contemplated by this Agreement.
 
Each Material Contract (A) is legal, valid and binding on the Company and the
Company Subsidiaries which are a party to such contract, (B) is in full force
and effect and enforceable in accordance with its terms and (C) will continue to
be legal, valid, binding, enforceable, and in full force and effect in all
material respects following the consummation of the transactions contemplated by
the Transaction Documents. Neither the Company nor any of the Company
Subsidiaries, nor to the Knowledge of the Company, any other party thereto is in
material violation or default under any Material Contract.  No benefits under
any Material Contract will be increased, and no vesting of any benefits under
any Material Contract will be accelerated, by the occurrence of any of the
transactions contemplated by the Transaction Documents, nor will the value of
any of the benefits under any Material Contract be calculated on the basis of
any of the transactions contemplated by the Transaction Documents.  The Company
and the Company Subsidiaries, and to the Knowledge of the Company, each of the
other parties thereto, have performed in all material respects all material
obligations required to be performed by them under each Material Contract, and
to the Knowledge of the Company, no event has occurred that with notice or lapse
of time would constitute a material breach or default or permit termination,
modification, or acceleration, under the Material Contracts.
 
(s) Insurance. The Company and each of the Company Subsidiaries are presently
insured, and have been insured for at least the past two years, for reasonable
amounts with financially sound and reputable insurance companies against such
risks as companies engaged in a similar business would, in accordance with good
business practice, customarily be insured.  All of the policies, bonds and other
arrangements providing for the foregoing (the “Company Insurance Policies”) are
in full force and effect, the premiums due and payable thereon have been or will
be timely paid through the Closing Date, and there is no material breach or
default (and no condition exists or event has occurred that, with the giving of
notice or lapse of time or both, would constitute such a material breach or
default) by the Company or any of the Company Subsidiaries under any of the
Company Insurance Policies or, to the Knowledge of the Company, by any other
party to the Company Insurance Policies.  Neither the Company nor any of the
Company Subsidiaries has received any written notice of cancellation or
non-renewal of any Company Insurance Policy nor, to the Knowledge of the
Company, is the termination of any such policies threatened in writing by the
insurer, and there is no material claim for coverage by the Company, or any of
the Company Subsidiaries, pending under any of such Company Insurance Policies
as to which coverage has been denied or disputed by the underwriters of such
Company Insurance Policies or in respect of which such underwriters have
reserved their rights.
 
(t) Title. The Company and the Company Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and valid title
to all material personal property owned by them, in each case free and clear of
all Liens, except for Liens which do not materially affect the value of such
property or do not interfere with the use made and proposed to be made of such
property by the Company or any Company Subsidiary. Any real property and
facilities held under lease by the Company or the Company Subsidiaries are
valid, subsisting and enforceable leases with such exceptions that are not
material and do not interfere with the use made and proposed to be made of such
property and facilities by the Company or the Company Subsidiaries.
 
(u) Intellectual Property Rights. The Company and the Company Subsidiaries own
or possess adequate rights or licenses to use all trademarks, service marks and
all applications and registrations therefor, trade names, patents, patent
rights, copyrights, original works of authorship, inventions, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) used in
their businesses as conducted on the date of this Agreement, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  To the Knowledge of the Company, no product or service of the
Company or the Company Subsidiaries infringes the Intellectual Property Rights
of others, except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Company and the Company Subsidiaries have not received notice of any claim
being made or brought, or, to the Knowledge of the Company, being threatened,
against the Company or any of the Company Subsidiaries regarding (i) their
Intellectual Property Rights, or (ii) that the products or services of the
Company or the Company Subsidiaries infringe the Intellectual Property Rights of
others. To the Knowledge of the Company, there are no facts or circumstances
that would reasonably be expected to give rise to any of the claims in the
preceding sentence.  The computers, computer software, firmware, middleware,
servers, workstations, routers, hubs, switches, data communications lines, and
all other information technology equipment, and all associated documentation
used in the business of the Company and the Company Subsidiaries operate and
perform in all material respects in accordance with their documentation and
functional specifications and otherwise as required in connection with the
business of the Company and the Company Subsidiaries. The Company and the
Company Subsidiaries have implemented reasonable backup and disaster recovery
technology consistent with industry practices. The Company and the Company
Subsidiaries take reasonable measures, directly or indirectly, to ensure the
confidentiality, privacy and security of customer, employee and other
confidential information.
 
(v) Employee Benefits.
 
(i) Section 2.2(v) of the Disclosure Schedule sets forth a correct and complete
list of each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
including, without limitation, multiemployer plans within the meaning of Section
3(37) of ERISA), and all stock purchase, stock option, severance, employment,
change-in-control, fringe benefit, bonus, incentive, deferred compensation and
all other employee benefit plans, agreements, programs, policies or other
arrangements, whether or not subject to ERISA (including any funding mechanism
therefor now in effect or required in the future as a result of the transactions
contemplated by the Transaction Documents or otherwise), whether formal or
informal, oral or written, under which (A) any current or former employee or
director of the Company or any of the Company Subsidiaries (the “Company
Employees”) has any present or future right to benefits and which are
contributed to, sponsored by or maintained by the Company or any of the Company
Subsidiaries or (B) the Company or any Company Subsidiary has had or has any
present or future liability. All such plans, agreements, programs, policies and
arrangements shall be collectively referred to as the “Benefit Plans.”
 
(ii) With respect to each Benefit Plan, the Company has provided to the Investor
a current, correct and complete copy (or, to the extent no such copy exists, an
accurate description) thereof and, to the extent applicable: (A) any related
trust agreement or other funding instrument; (B) the most recent determination
letter, if applicable; (C) any summary plan description and other written
communications, other than individual pension benefit statements provided in
accordance with Section 105 of ERISA, (or a description of any oral
communications) by the Company and the Company Subsidiaries to the Company
Employees or other beneficiaries concerning the extent of the benefits provided
under a Benefit Plan; (D) a summary of any proposed material amendments or
material changes anticipated to be made to the Benefit Plans at any time within
the twelve months immediately following the date hereof; and (E) for the three
most recent years (x) the Form 5500 and attached schedules, (y) audited
financial statements and (z) actuarial valuation reports.
 
(iii) (A) Each Benefit Plan has been established and administered in all
material respects in accordance with its terms, and in compliance with the
applicable provisions of ERISA, the Code and other Laws; (B) each Benefit Plan
which is intended to be qualified within the meaning of Section 401(a) of the
Code has received a favorable determination letter as to its qualification, and
nothing has occurred, whether by action or failure to act, that could reasonably
be expected to cause the loss of such qualification; (C) no “reportable event”
(as such term is defined in Section 4043 of ERISA) that could reasonably be
expected to result in liability has occurred with respect to any Benefit Plan,
no non-exempt “prohibited transaction” (as such term is defined in Section 406
of ERISA and Section 4975 of the Code) has been engaged in by the Company or any
Company Subsidiary with respect to any Benefit Plan that has or is expected to
result in any material liability or “accumulated funding deficiency” (as such
term is defined in Section 302 of ERISA and Section 412 of the Code (whether or
not waived)) has occurred with respect to any Benefit Plan; no liability under
Subtitle C or D of Title IV of ERISA has been or is expected to be incurred by
the Company or any Company Subsidiary with respect to any ongoing, frozen or
terminated “single-employer plan,” within the meaning of Section 4001(a)(15) of
ERISA, currently or formerly maintained by any of them, or the single-employer
plan of any entity which is considered one employer with the Company under
Section 4001 of ERISA or Section 414 of the Code; (D) there does not now exist,
nor do any circumstances exist that would reasonably be expected to result in,
any Controlled Group Liability that would be a liability of the Company or any
Company Subsidiary; (E) for each Benefit Plan with respect to which a Form 5500
has been filed, no material change has occurred with respect to the matters
covered by the most recent Form 5500 since the end of the period covered by such
Form 5500; (F) except as expressly contemplated by this Agreement, there is no
present intention that any Benefit Plan be materially amended, suspended or
terminated, or otherwise modified to change benefits (or the levels thereof) in
a manner that results in an increased cost to the Company or any Company
Subsidiary (other than an immaterial increase in administrative costs)  under
any Benefit Plan at any time within the twelve months immediately following the
date hereof; and (G) the Company and the Company Subsidiaries have not incurred
any current or projected liability in respect of post-employment or
post-retirement health, medical or life insurance benefits for current, former
or retired employees of the Company or the Company Subsidiaries, except as
required to avoid an excise tax under Section 4980B of the Code or otherwise
except as may be required pursuant to any other Laws.
 
(iv) With respect to each of the Benefit Plans that is not a multiemployer plan
within the meaning of Section 4001(a)(iii) of ERISA but is subject to Title IV
of ERISA, as of the Closing Date, the assets of each such Benefit Plan are at
least equal in value to the present value of the accrued benefits (vested and
unvested) of the participants in such Benefit Plan on a termination and
projected benefit obligation basis, based on the actuarial methods and
assumptions indicated in the most recent applicable actuarial valuation reports.
 
(v) No Benefit Plan is a “multiemployer plan” within the meaning of Section
4001(a)(iii) of ERISA) or a plan that has two or more contributing sponsors, at
least two of whom are not under common control, within the meaning of Section
4063 of ERISA.  Neither the Company nor any member of any organization which is
a member of a controlled group of organizations within the meaning of
Section 414(b), (c), (m) or (o) of the Code has at any time sponsored or
contributed to, or has or had any liability or obligation in respect of, any
multiemployer plan.
 
(vi) With respect to any Benefit Plan, (A) no material actions, suits or claims
(other than routine claims for benefits in the ordinary course) are pending or,
to the Knowledge of the Company, threatened, (B) no facts or circumstances exist
that could give rise to any such actions, suits or claims, (C) no written or
oral communication has been received from the Pension Benefit Guaranty
Corporation (the “PBGC”) in respect of any Benefit Plan subject to Title IV of
ERISA concerning the funded status of any such plan or any transfer of assets
and liabilities from any such plan in connection with the transactions
contemplated herein and (D) no administrative investigation, audit or other
administrative proceeding by the Department of Labor, the PBGC, the Internal
Revenue Service or other governmental agencies are pending, threatened or in
progress (including, without limitation, any routine requests for information
from the PBGC).  With respect to each Benefit Plan that is subject to Title IV
or Section 302 of ERISA or Section 412, 430 or 4971 of the Code: (i) no Benefit
Plan has failed to satisfy minimum funding standards (within the meaning of
Section 412 or 430 of the Code or Section 302 of ERISA), whether or not waived;
and (ii) there has been no determination that any Benefit Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA).
 
(vii) Neither the execution and delivery of the Transaction Documents, nor the
consummation of the transactions contemplated hereby and thereby, taking into
account any other related event, including the Other Private Placements, could
(A) result in any payment (including severance, unemployment compensation or
“excess parachute payment” (within the meaning of Section 280G of the Code),
forgiveness of indebtedness or otherwise) becoming due to any current or former
employee, officer or director of the Company or any Company Subsidiaries from
the Company or any of the Company Subsidiaries under any Benefit Plan or
otherwise, (B) increase any compensation or benefits otherwise payable under any
Benefit Plan, (C) result in any acceleration of the time of payment or vesting
of any such benefits, (D) require the funding or increase in the funding of any
such benefits (through a grantor trust or otherwise), (E) result in any
limitation on the right of the Company or any of the Company Subsidiaries to (1)
amend, merge or terminate any Benefit Plan or related trust or (2) receive a
reversion of assets from any Benefit Plan or related trust, or (F) result in
payments under any of the Benefit Plans or otherwise which would not be
deductible under Section 280G of the Code. Neither the Company nor any of the
Company Subsidiaries have taken, or permitted to be taken, any action that
required, and no circumstances exist that will require, the funding, or the
increase in the funding, of any benefits or resulted, or will result, in any
limitation on the right of the Company or any of the Company Subsidiaries to
amend, merge, terminate or receive a reversion of assets from any Benefit Plan
or related trust.
 
(viii) Each Benefit Plan that is in any part a “nonqualified deferred
compensation plan” subject to Section 409A of the Code (A) materially complies
and, at all times after December 31, 2008 has materially complied, both in form
and operation, with the requirements of Section 409A of the Code and the final
regulations thereunder and (B) between January 1, 2005 and December 31, 2008 was
operated in good faith compliance with Section 409A of the Code, as determined
under applicable guidance of the Treasury and the Internal Revenue Service. No
compensation payable by the Company or any of the Company Subsidiaries has been
reportable as nonqualified deferred compensation in the gross income of any
individual or entity as a result of the operation of Section 409A of the Code.
 
(ix) The Company and the Company Subsidiaries will be in compliance, as of the
Closing Date, with Sections 111 and 302 of the Emergency Economic Stabilization
Act of 2008, as amended by the U.S. American Recovery and Reinvestment Act of
2009, including all guidance issued thereunder by a Governmental Entity
(collectively “EESA”).
 
(w) Environmental Laws. The Company and the Company Subsidiaries (i) are in
compliance with any and all Environmental Laws, (ii) have received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct their business, (iii) are in compliance with all terms and conditions
of any such permit, license or approval, (iv) have not owned or operated any
property that has been contaminated with any Hazardous Substance that would
reasonably be expected to result in liability pursuant to any Environmental Law,
(v) to the Knowledge of the Company, are not liable for Hazardous Substance
disposal or contamination on any third party property, (vi) have received any
notice, demand, letter, claim or request for information indicating that it may
be in violation of or subject to liability under any Environmental Law and (vii)
are not subject to any circumstances or conditions that could reasonably be
expected to result in any claims, liability, investigations, costs or
restrictions on the ownership, use or transfer of any property in connection
with any Environmental Law, except where, in each of the foregoing clauses, the
failure to so comply would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
(x) Taxes.
 
(i) All material Tax Returns required to be filed by, or on behalf of, Company
or the Company Subsidiaries have been timely filed, or will be timely filed, in
accordance with all Laws, and all such Tax Returns are, or shall be at the time
of filing, complete and correct in all material respects. The Company and the
Company Subsidiaries have timely paid all material Taxes due and payable
(whether or not shown on such Tax Returns), or, where payment is not yet due,
have made adequate provisions in accordance with GAAP. There are no Liens with
respect to Taxes upon any of the assets or properties of either the Company or
the Company Subsidiaries other than with respect to Taxes not yet due and
payable.
 
(ii) No deficiencies for any material Taxes have been proposed or assessed in
writing against or with respect to any Taxes due by or Tax Returns of the
Company or the Company Subsidiaries, and there is no outstanding audit,
assessment, dispute or claim concerning any material Tax liability of the
Company or the Company Subsidiaries. No written claim has ever been made by any
Governmental Entity in a jurisdiction where neither the Company nor any of the
Company Subsidiaries files Tax Returns that are or may be subject to taxation by
that jurisdiction.
 
(iii) Neither the Company nor the Company Subsidiaries (A) are or have ever been
a member of an affiliated group (other than a group the common parent of which
is the Company) filing a consolidated federal income Tax Return or (B) have any
liability for Taxes of any Person arising from the application of Treasury
Regulation Section 1.1502-6 or any analogous provision of state, local or
foreign Law, or as a transferee or successor, by contract, or otherwise.
 
(iv) None of the Company nor the Company Subsidiaries are party to, is bound by
or has any obligation under any Tax sharing or Tax indemnity agreement or
similar contract or arrangement.
 
(v) None of the Company or the Company Subsidiaries have been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code is applicable.
 
(vi) All material Taxes required to be withheld, collected or deposited by or
with respect to the Company or the Company Subsidiaries have been timely
withheld, collected or deposited as the case may be, and to the extent required,
have been paid to the relevant taxing authority.  The Company and the Company’s
Subsidiaries have complied with all applicable information reporting
requirements in all material respects.
 
(vii) No closing agreement pursuant to section 7121 of the Code (or any similar
provision of state, local or foreign Law) has been entered into by or with
respect to the Company or the Company’s Subsidiaries.  Neither the Company nor
the Company Subsidiaries has granted any waiver of any federal, state, local or
foreign statute of limitations that is still in effect with respect to, or any
extension of a period for the assessment of, any Tax.  The Disclosure Schedule
sets forth the tax year through which the statute of limitations has run in
respect of material Tax Liabilities of the Company and the Company Subsidiaries
for U.S. federal, state, local and foreign Taxes.
 
(viii) Neither the Company nor the Company Subsidiaries has engaged in any
transaction that could give rise to (A) a registration obligation with respect
to any Person under Section 6111 of the Code or the regulations thereunder, (B)
a list maintenance obligation with respect to any Person under Section 6112 of
the Code or the regulations thereunder, or (3) disclosure obligation as a
“listed transaction” under Section 6011 of the Code and the regulations
thereunder.
 
(ix) Except as may result from the transactions contemplated by this Agreement
and the Additional Agreements, (i) none of the net operating loss carryforwards,
unrealized built-in losses, tax credits, or capital loss carryforwards for U.S.
federal income tax purposes of the Company or any Company Subsidiary is, as
applicable, currently subject to limitation under Section 382 or 383 of the Code
or Treasury Regulations Section 1.1502-15 or -21 or otherwise, (ii) all of the
Common Stock is owned by a single “direct public group” (within the meaning of
Treasury Regulation Section 1.382-2T(j)(2)(ii); and (iii) there are no
“5-percent shareholders” (within the meaning of Section 382(k)(7) and the
Treasury Regulations promulgated thereunder) of Common Stock, nor have there
been any such shareholders within the past three years.
 
(y) Labor.
 
(i) Employees of the Company and the Company Subsidiaries are not represented by
any labor union nor are any collective bargaining agreements otherwise in effect
with respect to such employees. No labor organization or group of employees of
the Company or any Company Subsidiary has made a pending demand for recognition
or certification, and there are no representation or certification proceedings
or petitions seeking a representation proceeding presently pending or threatened
to be brought or filed with the National Labor Relations Board or any other
labor relations tribunal or authority, nor have there been in the last three
years. There are no strikes, work stoppages, slowdowns, labor picketing
lockouts, material arbitrations or material grievances, or other material labor
disputes pending or, to the Knowledge of the Company, threatened against or
involving the Company or any Company Subsidiary, nor have there been any in the
past year.
 
(ii) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company and the Company Subsidiaries
are in compliance with all federal and state Laws and requirements respecting
employment and employment practices, terms and conditions of employment,
collective bargaining, disability, immigration, health and safety, wages, hours
and benefits, non-discrimination in employment, workers’ compensation and the
collection and payment of withholding and/or payroll taxes and similar taxes.
 
(iii) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there is no charge or complaint pending or
threatened before any Governmental Entity alleging unlawful discrimination in
employment practices, unfair labor practices or other unlawful employment
practices by the Company or any Company Subsidiary.
 
(z) Brokers and Finders. Except for Sandler O’Neill & Partners, L.P. and the
fees payable thereto (which fees are to be paid by the Company), neither the
Company nor any of its officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Company in connection with the Transaction
Documents or the transactions contemplated hereby or thereby. A copy of the
Company’s agreement with Sandler O’Neill & Partners, L.P. has been made
available to the Investor.
 
(aa) Loan Portfolio. As of the date of this Agreement, the characteristics of
the loan portfolio of the Company have not materially and adversely changed from
the characteristics of the loan portfolio as of September 30, 2010.
 
(bb) Offering of Securities. Neither the Company nor any Person acting on its
behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Common Shares to be issued pursuant to the
Transaction Documents under the Securities Act and the rules and regulations of
the SEC promulgated thereunder) which would subject the offering, issuance or
sale of any of such securities to the registration requirements of the
Securities Act. Neither the Company nor any Person acting on its behalf has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with any offer or sale of the Common Shares pursuant to the
transactions contemplated by the Transaction Documents.  Assuming the accuracy
of the Investor’s representations and warranties set forth in this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Common Shares by the Company to the Investor.
 
(cc) Investment Company Status. The Company is not, and upon consummation of the
transactions contemplated by the Transaction Documents will not be, an
“investment company,” a company controlled by an “investment company” or an
“affiliated Person” of, or “promoter” or “principal underwriter” of, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
 
(dd) Affiliate Transactions. No officer, director, five percent (5%) shareholder
or other Affiliate of the Company (or any Company Subsidiary), or any individual
who, to the Knowledge of the Company, is related by marriage or adoption to or
shares the same home as any such Person, or any entity which, to the Knowledge
of the Company, is controlled by any such Person (collectively, an “Insider”),
is a party to any contract or transaction with the Company (or any Company
Subsidiary) which pertains to the business of the Company (or any Company
Subsidiary) or has any interest in any property, real or personal or mixed,
tangible or intangible, used in or pertaining to the business of the Company (or
any Company Subsidiary). The foregoing representation and warranty does not
cover deposits at the Company (or any Company Subsidiary) or loans of $250,000
or less made in the ordinary course of business in compliance with Regulation O
and other applicable Law.
 
(ee) Anti-takeover Provisions Not Applicable. The Board of Directors has taken
all necessary action to ensure that the transactions contemplated by the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby will be exempt from any anti-takeover or similar provisions
of the Company’s articles of incorporation and bylaws, and any other provisions
of any applicable “moratorium”, “control share”, “fair price”, “interested
shareholder” or other anti-takeover Laws and regulations of any jurisdiction.
 
(ff) Issuance of the Securities. The issuance of the Common Shares in connection
with the transactions contemplated by the Transaction Documents has been duly
authorized (other than the NYSE’s approval of the NYSE Exception Application and
the Requisite Shareholder Vote) and such Common Shares, when issued and paid for
in accordance with the terms of the Transaction Documents, will be duly and
validly issued, fully paid and nonassessable and free and clear of all Liens,
other than restrictions on transfer provided for or contemplated in the
Transaction Documents or imposed by applicable securities Laws, and shall not be
subject to preemptive or similar rights.
 
(gg) Knowledge of Conditions. As of the date of this Agreement, each of the
Company and the Company Subsidiaries knows of no reason why any Requisite
Governmental Consents will not be obtained, provided, however, that neither the
Company nor any of the Company Subsidiaries makes any representation or warranty
with respect to the management, capital or ownership structure of the Investor
or any of its Affiliates.
 
2.3 Representations and Warranties of the Investor. Except as Previously
Disclosed, the Investor hereby represents and warrants to the Company, as of the
date hereof and as of the Closing Date (except for the representations and
warranties that are as of a specific date which shall be made as of that date)
that:
 
(a) Organization and Authority. The Investor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, is
duly qualified to do business and is in good standing in all jurisdictions where
its ownership or leasing of property or the conduct of its business requires it
to be so qualified and where failure to be so qualified would be reasonably
expected to materially and adversely impair or delay its ability to perform its
obligations under the Transaction Documents or to consummate the transactions
contemplated hereby and thereby.
 
(b) Authorization; No Conflicts.
 
(i) The Investor has the necessary power and authority to execute and deliver
the Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder. The execution, delivery and performance of the
Transaction Documents to which the Investor is a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
its board of directors, general partner or managing members, investment
committee, investment adviser or other authorized person, as the case may be,
and no further approval or authorization by any of its shareholders, partners or
other equity owners, as the case may be, is required. This Agreement has been,
and subject to receipt of the Requisite Governmental Consents, the other
Transaction Documents to which the Investor is a party will have been at the
Closing duly and validly executed and delivered by the Investor and, assuming
due authorization, execution and delivery by the Company and the other parties
thereto, are, or in the case of documents executed after the date hereof, will
be, upon execution, the valid and binding obligations of the Investor
enforceable against the Investor in accordance with their terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles).
 
(ii) Neither the execution, delivery and performance by the Investor of the
Transaction Documents nor the consummation of the transactions contemplated
hereby or thereby, nor compliance by the Investor with any of the provisions
hereof or thereof, will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any Liens upon any
of the properties or assets of the Investor under any of the terms, conditions
or provisions of (1) its articles of incorporation or bylaws, its certificate of
limited partnership or partnership agreement or its similar governing documents
or (2) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Investor is a party or
by which the Investor may be bound, or to which the Investor or any of the
properties or assets of the Investor may be subject, or (B) subject to receipt
of the Requisite Governmental Consents, violate any Law applicable to the
Investor or any of its properties or assets except in the case of clauses (A)(2)
and (B) for such violations, conflicts and breaches as would not reasonably be
expected to materially adversely affect the Investor’s ability to perform its
obligations under the Transaction Documents or consummate the transactions
contemplated hereby or thereby on a timely basis.
 
(c) Governmental Consents. Other than the Requisite Governmental Consents, no
Governmental Consents are necessary for the execution and delivery of the
Transaction Documents or for the consummation by the Investor of the
transactions contemplated hereby and thereby.
 
(d) Purchase for Investment. The Investor acknowledges that the Common Shares
have not been registered under the Securities Act or under any state securities
laws. The Investor (i) is acquiring the Common Shares pursuant to an exemption
from registration under the Securities Act and other applicable securities laws
solely for investment with no present intention to distribute any of the Common
Shares to any Person, (ii) will not sell or otherwise dispose of any of the
Common Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws, (iii) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Common Shares and of making an informed
investment decision and (iv) is an “accredited investor” (as that term is
defined by Rule 501 of the Securities Act).
 
(e) Brokers and Finders. Neither the Investor, nor its respective Affiliates nor
any of their respective officers or directors has employed any broker or finder
or incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Investor in connection with this Agreement or the
transactions contemplated hereby.
 
(f) Investment Decision. The Investor has made an independent investment
decision with respect to the transactions contemplated under the Transaction
Documents and, except as Previously Disclosed and except for the Transaction
Documents, there are no agreements or understandings between the Investor or any
of its Affiliates, on the one hand, and (i) any of the Investors (including
Investor 2) or any of their respective Affiliates, (ii) the Company or (iii) the
Company Subsidiaries, on the other hand.
 
(g) Financial Capability. At the Closing, the Investor shall have, subject to
the funding of the financing set forth in the Equity Commitment Letter in
accordance with its terms, available funds necessary to consummate the Closing
on the terms and conditions contemplated by this Agreement. Concurrently with
the execution of this Agreement, the Investor has delivered to the Company a
duly executed Equity Commitment Letter by and between the Investor and Anchorage
Capital Master Offshore, Ltd. (“ACMO”), pursuant to which ACMO has committed to
contribute the amount set forth therein to the Investor subject to the terms and
conditions contained therein. The Equity Commitment Letter is a legal, valid and
binding obligation of ACMO and enforceable against ACMO in accordance with its
terms, and as of the date hereof no event has occurred which, with or without
notice, lapse of time or both, would constitute a default on the part of ACMO
under the Equity Commitment Letter.
 
(h) No Commonly Controlled Insured Depository Institution. The Investor does not
own any interest in any institution that would be a “commonly controlled insured
depository institution” (as that term is defined for purposes of 12 U.S.C.
§ 1815(e), as may be amended or supplemented from time to time, and any
successor thereto) with respect any Company Subsidiary upon the consummation of
the Investment.
 
(i) Knowledge of Conditions. As of the date of this Agreement, the Investor
knows of no reason why any Requisite Governmental Consents will not be obtained.
 
ARTICLE 3

 
COVENANTS
 
3.1 Conduct of Business Prior to Closing.
 
(a) Except as otherwise expressly required by the Transaction Documents or
applicable Law, by the performance of any Material Contract that was Previously
Disclosed, or with the prior written consent of the Investor, between the date
of this Agreement and the Closing, the Company shall, and the Company shall
cause each Company Subsidiary to:
 
(i) use commercially reasonable efforts to conduct its business only in the
ordinary course of business; and
 
(ii) use commercially reasonable efforts to (A) preserve the present business
operations, organization (including officers and employees) and goodwill of the
Company and any Company Subsidiary and (B) preserve business relationships with
customers, suppliers, consultants and others having business dealings with the
Company; provided, however, that nothing in this clause (ii) shall limit or
require any actions that the Board of Directors may, in good faith, determine to
be inconsistent with their duties or the Company’s obligations under applicable
Law or imposed by any Governmental Entity.
 
(b) Except as set forth in Section 3.1(b) of the Disclosure Schedule, with the
prior written consent of the Investor (which shall not be unreasonably withheld
or delayed) or otherwise contemplated by the Transaction Documents, the Company
shall and shall cause the Company Subsidiaries to not:
 
(A) amend its articles of incorporation or bylaws or similar organizational
documents;
 
(B) (1) declare, set aside or pay any distributions or dividends on, or make any
other distributions (whether in cash, securities or other property) in respect
of, any of its Capital Stock (other than pursuant to Section 3.18); (2) split,
combine or reclassify any of its Capital Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for Capital Stock or any of its other securities; or (3) purchase, redeem or
otherwise acquire any Capital Stock or any of its other securities or any
rights, warrants or options to acquire any such Capital Stock or other
securities;
 
(C) issue, deliver, sell, grant, pledge or otherwise dispose of or encumber any
Capital Stock, any other voting securities or any securities convertible into or
exchangeable for, or any rights, warrants or options to acquire, any such
Capital Stock, voting securities or convertible or exchangeable securities,
other than any issuance of Common Stock on exercise of any compensatory stock
options outstanding on the date of this Agreement;
 
(D) commence a voluntary procedure for reorganization, arrangement, adjustment,
relief or composition of indebtedness or bankruptcy, receivership or a similar
proceeding, or consent to the entry of an order for relief in an involuntary
procedure for reorganization, arrangement, adjustment, relief or composition of
indebtedness or bankruptcy, receivership or a similar proceeding or consent to
the appointment of a receiver, liquidator, custodian or trustee, in each case,
with respect to the Company or any of the Company Subsidiaries, or any other
liquidation or dissolution of the Company or any of the Company Subsidiaries;
 
(E) terminate, enter into, amend, modify (including by way of interpretation),
renew or grant any waiver or consent under any employment, offer, consulting,
severance, change in control or similar contract, agreement or arrangement with
any director, officer, employee or consultant (other than, with respect to
non-executive officers or consultants, in the ordinary course of business) or
make, grant or promise any bonus or any wage, salary or compensation increase to
any director, officer, employee, sales representative or consultant (except in
the case of consultants, non-executive officers and non-directors in the
ordinary course of business) or make, grant or promise any increase in any
employee benefit plan or arrangement, or amend or terminate any existing
employee benefit plan or arrangement or adopt any new employee benefit plan or
arrangement (other than, with respect to non-executive officers and
non-directors in the ordinary course of business);
 
(F) terminate, enter into, establish, adopt, amend, modify (including by way of
interpretation), make new grants or awards under, renew or grant any waiver or
consent under any pension, retirement, stock option, stock purchase, savings,
profit sharing, deferred compensation, consulting, bonus, group insurance or
other employee benefit, incentive or welfare contract (other than with respect
to group insurance and welfare employee benefits, in the ordinary course of
business), plan or arrangement, or any trust agreement (or similar arrangement)
related thereto, in respect of any director, officer, employee or consultant,
(except in the case of non-officers and non-directors, in the ordinary course of
business), amend the terms of any outstanding equity-based award, take any
action to accelerate the vesting, exercisability or payment (or fund or secure
the payment) of any equity awards or other compensation or benefits payable
thereunder or add any new participants to any non-qualified retirement plans
(or, with respect to any of the preceding, communicate any intention to take
such action), other than with respect to the salary of any non-executive officer
employee (and, with respect to such employee, only in the ordinary course of
business);
 
(G) make any other change in employment terms for any of its directors,
officers, employees and consultants outside the ordinary course of business;
 
(H) incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse, or otherwise become responsible for the
obligations of, any other person, except in the ordinary course of business;
 
(I) implement or adopt any change in its accounting principles, practices or
methodologies, other than as may be required by GAAP or applicable accounting
requirements of a Governmental Entity;
 
(J) settle any action, suit, claim or proceeding against it, except for an
action, suit, claim or proceeding that is settled in the ordinary course of
business in an amount or for consideration not in excess of $500,000
individually or $1,000,000 in the aggregate and that would not impose any
material restriction on the business of the Company or the Company Subsidiaries
or, after the Closing, the Investor or any of its Affiliates;
 
(K) change any material accounting method with respect to Taxes, make, change or
revoke any Tax election, prepare any Tax Returns inconsistent in any material
respect with past practice, file any amended material Tax Return, consent to any
extension or waiver of any statute of limitations with respect to any material
Tax claim or assessment relating to the Company or the Company Subsidiaries,
enter into any material closing agreement, or surrender any right to claim a
refund of material Taxes;
 
(L) sell, lease, mortgage, pledge, grant a lien or security interest, or
otherwise encumber or dispose of any of its properties or assets, except (1) in
the ordinary course of business consistent with past practice, or (2) with
respect to transactions involving not in excess of $150,000,000 in the
aggregate; or
 
(M) enter into any contract with respect to, or otherwise agree or commit to do,
any of the foregoing.
 
3.2 Access; Confidentiality.
 
(a) From the date of this Agreement until the date following the Closing Date on
which the Common Shares purchased pursuant to the Transaction Documents and held
by the Investor represent less than five percent (5%) of the outstanding Common
Shares (as adjusted from time to time for any reorganization, recapitalization,
stock dividend, stock split, reverse stock split, or other like changes in the
Company’s capitalization), the Company, subject to Section 3.2(b), shall allow
and shall cause the Company Subsidiaries to allow, upon reasonable advance
notice, the Investor and its officers, employees, advisors, consultants, agents
and other representatives (collectively, “Representatives”) such access during
normal business hours to its books, records (including Tax returns and
appropriate work papers of independent auditors subject to such access
agreements as may be required by such auditors), properties and personnel and to
such other information as the Investor may reasonably request; provided,
however, that in no event shall the Investor and its Representatives have access
to any information that (x) based on advice of the Company’s counsel, would
create any potential material liability under applicable Laws or would destroy
any legal privilege or (y) in the reasonable judgment of the Company, would (A)
result in the disclosure of any trade secrets of third parties or (B) violate
any obligation of the Company with respect to confidentiality; provided,
further, that the Company and the Company Subsidiaries shall use commercially
reasonable efforts to make appropriate substitute disclosure arrangements under
circumstances where the restrictions in clauses (x) and (y) of this Section
3.2(a) apply.
 
(b) The Investor acknowledges that the information being provided to it in
connection with the transactions contemplated hereby is subject to the terms of
the Confidentiality Agreement entered into between Anchorage Advisors, L.L.C.
and the Company dated July 8, 2010 (the “Confidentiality Agreement”), the terms
of which are incorporated herein by reference, except that the term of the
confidentiality provision contained therein shall be extended to all periods
during which information is provided to the Investor and its Representatives
pursuant to Section 3.2(a).
 
3.3 Filings; Other Actions.
 
(a) The Investor, on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use commercially reasonable efforts to
prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, necessary or
advisable to consummate the transactions contemplated by the Transaction
Documents, and to perform the covenants contemplated by the Transaction
Documents, in each case required of it. Each of the parties hereto shall execute
and deliver both before and after the Closing such further certificates,
agreements and other documents and take such other actions as the other parties
may reasonably request to consummate or implement such transactions or to
evidence such events or matters.  The Investor and the Company will each use
their commercially reasonable efforts to promptly obtain or submit, and the
Company and the Investor will cooperate as may reasonably be requested by the
Investor or the Company, as the case may be, to help the Investor and the
Company promptly obtain or submit, as the case may be, as promptly as
practicable, the approvals and authorizations of, any additional filings and
registrations with, and any additional notifications to, all notices to and, to
the extent required by Law, consents, approvals or exemptions from bank
regulatory authorities, for the transactions contemplated by the Transaction
Documents (in each case to the extent it has not done so prior to the date of
this Agreement), subject to Section 3.3(b).
 
(b) Notwithstanding Section 3.3(a), in no event shall the Investor be required
to (1) accept any Burdensome Condition with respect to any regulatory filing or
approval, including, without limitation, any condition which could jeopardize or
potentially have the effect of jeopardizing any other investment opportunities
(now or hereafter existing) of the Investor or any of its Affiliates, (2) become
a bank holding company or (3) be required to agree to provide capital to the
Company or any Company Subsidiary other than the Purchase Price to be paid for
the Common Shares to be purchased by it pursuant to the terms of the Transaction
Documents.
 
(c) To the extent that the Investor files a notice of change in control under
the CBCA, it shall use, and cause its Affiliates to use, commercially reasonable
efforts to obtain regulatory non-objection to the change in control notice as
promptly as possible, including without limitation responding fully to all
requests for additional information from the Federal Reserve, entering into one
or more passivity requirements or rebuttal of control agreements and providing
such other non-control and related commitments as the Federal Reserve may
require (in each case, in form and substance reasonably satisfactory to the
Federal Reserve) as a condition to approving and accepting such rebuttal of
control submission (in each case to the extent it has not done so prior to the
date of this Agreement).
 
(d) The Investor and the Company will have the right to review in advance, and
to the extent practicable each will consult with the other, in each case subject
to Laws relating to the exchange of information and confidential information
related to the Investor, all the information (other than confidential
information) relating to such other parties, and any of their respective
Affiliates, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions to which it will be party contemplated by this Agreement. In
exercising the foregoing right, each of the parties hereto agrees to act
reasonably and as promptly as practicable. Each of the parties hereto agrees to
keep the other parties apprised of the status of matters referred to in this
Section 3.3. The Investor and the Company shall promptly furnish the other with
copies of written communications received by it or its Affiliates from, or
delivered by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by the Transaction Documents; provided, that the party
delivering any such document may redact any confidential information contained
therein.
 
(e) As soon as practicable after the date of this Agreement, the Company shall
submit the NYSE Exception Application and shall comply with the requirements set
forth in Section 312.05 of the NYSE Listed Company Manual.
 
(f) The Company shall call a meeting of its shareholders to vote on the
Shareholder Proposal as promptly as possible after the date hereof if the NYSE
Exception Application is not approved by the NYSE. The Board of Directors shall
unanimously recommend to the Company’s shareholders that such shareholders
approve the Shareholder Proposal. The Investor shall vote or cause to be voted
all shares of Common Stock, if any, beneficially owned by it and eligible to
vote on the Shareholder Proposal in favor of such Shareholder Proposal. In
connection with such shareholders meeting, the Company shall promptly prepare
(and the Investor shall reasonably cooperate with the Company to prepare) and
file with the SEC a preliminary Proxy Statement, shall use its reasonable best
efforts to solicit proxies for such shareholder approval and shall use its
reasonable best efforts to respond to any comments of the SEC or its staff and
to cause a definitive Proxy Statement related to such shareholders meeting to be
mailed to the Company’s shareholders as promptly as practicable after clearance
thereof by the SEC.  The Company shall notify the Investor promptly of the
receipt of any comments from the SEC or its staff with respect to the Proxy
Statement and of any request by the SEC or its staff for amendments or
supplements to such Proxy Statement or for additional information and shall
supply the Investor with copies of all correspondence between the Company or any
of its representatives, on the one hand, and the SEC or its staff, on the other
hand, with respect to such Proxy Statement.  If at any time prior to such
shareholders meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the Proxy Statement, the Company shall as
promptly as practicable prepare and mail or otherwise disseminate to its
shareholders such an amendment or supplement. The Investor and the Company agree
promptly to correct any information provided by it or on its behalf for use in
the Proxy Statement if and to the extent that such information shall have become
false or misleading in any material respect, and the Company shall as promptly
as practicable prepare and mail or otherwise disseminate to its shareholders an
amendment or supplement to correct such information to the extent required by
applicable Laws. The Company shall consult with the Investor prior to mailing
any Proxy Statement, or any amendment or supplement thereto, and provide the
Investor with reasonable opportunity to comment thereon.  The recommendation of
the Board of Directors described in this Section 3.3(f) shall be included in the
Proxy Statement.
 
(g) In the event that the approval of the Shareholder Proposal described in this
Section 3.3 is not obtained at such shareholders meeting, the Company shall
include a proposal to approve and the Board of Directors shall unanimously
recommend approval of each such proposal at a meeting of its shareholders no
less than once in each subsequent ninety (90)-day period beginning on the day
following such initial shareholders meeting until such approval is obtained or
made.
 
3.4 Governance Matters.
 
(a) The Company shall cause the Investor Designated Director to be elected or
appointed on the Closing Date to the Board of Directors as well as the board of
directors of the Bank (the “Bank Board”), subject to satisfaction of all legal
and governance requirements regarding service as a member of the Board of
Directors and the Bank Board. The Company shall recommend to its shareholders
the election of the Investor Designated Director to the Board of Directors at
the Company’s annual meeting, subject to satisfaction of all legal and
governance requirements regarding service as a director of the Company. If the
Investor no longer has the Qualifying Ownership Interest, it shall have no
further rights under Sections 3.4(a), 3.4(b), 3.4(c) and 3.4(d) and, in each
case, at the written request of the Board of Directors, the Investor shall use
all reasonable best efforts to cause the Investor Designated Director to resign
from the Board of Directors and the Bank Board as promptly as possible
thereafter. The Board of Directors and the Bank Board shall cause the Investor
Designated Director to be appointed to the committees of the Board of Directors
and the Bank Board, as applicable, identified by the Investor, so long as the
Investor Designated Director qualifies to serve on such committees subject to
satisfaction of all legal and governance requirements regarding service as a
committee member.
 
(b) For so long as the Investor owns, in the aggregate with its Affiliates, ten
percent (10%) or more of the outstanding shares of Common Stock (as adjusted
from time to time for any reorganization, recapitalization, stock dividend,
stock split, reverse stock split, or other like changes in the Company’s
capitalization) (the “Qualifying Ownership Interest”), the Investor Designated
Director shall, subject to applicable Law, be the nominee of the Company and the
Nominating Committee of the Board of Directors (the “Nominating Committee”) to
serve on the Board of Directors and on the Bank Board. The Company shall use its
reasonable best efforts to have the Investor Designated Director elected as
director of the Company by the shareholders of the Company and the Company shall
solicit proxies for the Investor Designated Director to the same extent as it
does for any of its other nominees to the Board of Directors.
 
(c) For so long as the Investor owns, in the aggregate with its Affiliates, the
Qualifying Ownership Interest, the Investor Designated Director shall, subject
to applicable Law (including the applicable rules of the NYSE), be appointed to
the committees of the Board of Directors and the Bank Board (or any other
committees performing similar functions of the foregoing committees) identified
by the Investor.
 
(d) Subject to Section 3.4(a), upon the death, disability, resignation,
retirement, disqualification or removal from office of a Designated Investor
Director, the Investor shall have the right to designate the replacement for the
Investor Designated Director, which replacement shall be reasonably acceptable
to the Company and shall satisfy all legal and governance requirements regarding
service as a member of the Board of Directors and the Bank Board, as applicable.
The Board of Directors shall use its reasonable best efforts to take all action
required to fill the vacancy resulting therefrom with such person (including
such person, subject to applicable Law, being the Company’s and the Nominating
Committee’s nominee to serve on the Board of Directors, calling a special
meeting of shareholders to vote on such person, using all reasonable best
efforts to have such person elected as director of the Company by the
shareholders of the Company and the Company soliciting proxies for such person
to the same extent as it does for any of its other nominees to the Board of
Directors).
 
(e) For so long the Investor with its Affiliates owns, in the aggregate with its
Affiliates, five percent (5%) or more of the aggregate number of outstanding
shares of Common Stock (as adjusted from time to time for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split, or other
like changes in the Company’s capitalization), the Company shall, subject to
applicable Law, invite a person designated by the Investor and reasonably
acceptable to the Board of Directors (the “Observer”) to attend all meetings of
the Board of Directors and the Bank Board (including any meetings of committees
thereof which the Investor Designated Director is a member) in a nonvoting
observer capacity.  If the Investor no longer beneficially owns the minimum
number of Common Shares as specified in the first sentence of this Section
3.4(e), the Investor shall have no further rights under this Section
3.4(e).  The Investor shall cause the Observer to agree to hold in confidence
and trust and to act in a fiduciary manner with respect to all information
provided to such Observer and the Company, the Board of Directors, the Bank
Board and any committees thereof shall have the right to withhold any
information and to exclude the Observer from any meeting or portion thereof (i)
if doing so is, in the opinion of counsel to the Company, necessary to protect
the attorney-client privilege between the Company and counsel or (ii) if the
Board of Directors, the Bank Board or any committee thereof determines in good
faith, after consultation with counsel, that fiduciary requirements under
applicable Law would make attendance by the Observer inappropriate.  The
Observer shall have no right to vote on any matters presented to the Board of
Directors, the Bank Board or any committee thereof.
 
(f) The Investor Designated Director shall be entitled to the same compensation,
including fees, and the same indemnification and insurance coverage in
connection with his or her role as a director as the other members of the Board
of Directors or the Bank Board, as applicable, and the Investor Designated
Director shall be entitled to reimbursement for documented, reasonable
out-of-pocket expenses incurred in attending meetings of the Board of Directors
or the Bank Board, or any committee thereof, to the same extent as the other
members of the Board of Directors or the Bank Board, as applicable. The Company
shall notify the Investor Designated Director of all regular meetings and
special meetings of the Board of Directors or the Bank Board and of all regular
and special meetings of any committee of the Board of Directors or the Bank
Board of which the Investor Designated Director is a member in accordance with
the applicable bylaws. The Company and the Bank shall provide the Investor
Designated Director with copies of all notices, minutes, consents and other
material that they provide to all other members of their respective boards of
directors concurrently as such materials are provided to the other members.
 
(g) Each of the Company and the Bank acknowledges that the Designated Investor
Director may have certain rights to indemnification, advancement of expenses
and/or insurance provided by the Investor and/or certain of its Affiliates
(collectively, the “Investor Indemnitors”).  Each of the Company and the Bank
hereby agrees (1) that it is the indemnitor of first resort (i.e., its
obligations to the Designated Investor Director are primary and any obligation
of the Investor Indemnitors to advance expenses or to provide indemnification
for the same expenses or liabilities incurred by the Designated Investor
Director are secondary), and (2) that it shall be required to advance the full
amount of expenses incurred by the Designated Investor Director and shall be
liable for the full amount of all expenses and liabilities incurred by the
Designated Investor Director, in each case to the extent legally permitted and
as required by the terms of this Agreement and the articles of incorporation and
bylaws of the Company and the Bank (and any other agreement regarding
indemnification between the Company and/or the Bank, on the one hand, and the
Designated Investor Director, on the other hand), without regard to any rights
the Designated Investor Director may have against any Investor Indemnitor.  The
Company further agrees that no advancement or payment by any Investor Indemnitor
on behalf of the Designated Investor Director with respect to any claim for
which the Designated Investor Director has sought indemnification from the
Company shall affect the foregoing and the Investor Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of the Designated Investor Director
against the Company.  The Company agrees that the Investor Indemnitors are
express third party beneficiaries of the terms of this Section 3.4(g).
 
(h) For the purposes of the definition of “Change in Control” under the Benefit
Plans, the Company acknowledges and agrees that the Investor Designated Director
shall be deemed to be an “Incumbent Director” as defined in the applicable
Benefit Plans.
 
3.5 Avoidance of Control.
 
(a) Notwithstanding anything to the contrary in the Transaction Documents,
neither the Company nor any Company Subsidiary shall take any action (including
any redemption, repurchase, or recapitalization of Common Stock, or securities
or rights, options or warrants to purchase Common Stock, or securities of any
type whatsoever that are, or may become, convertible into or exchangeable into
or exercisable for Common Stock in each case, where the Investor is not given
the right to participate in such redemption, repurchase or recapitalization to
the extent of the Investor’s pro rata proportion), that would cause the
Investor’s or any other Person’s ownership of Voting Securities (together with
the ownership by the Investor’s or other Person’s Affiliates (as such term is
used under the BHC Act) of Voting Securities) to increase above 24.9%, without
the prior written consent of the Investor, or to increase to an amount that
would constitute “control” under the BHC Act, or otherwise cause the Investor to
“control” the Company under and for purposes of the BHC Act. Notwithstanding
anything to the contrary in this Agreement or any Transaction Document, neither
the Investor nor any other Person (together with the Investor or its Affiliates
(as such term is used under the BHC Act)) shall have the ability to exercise any
voting rights of any securities in excess of 24.9% of the total outstanding
Voting Securities.
 
(b) The Investor shall not take, permit or allow any action that would cause any
Company Subsidiary to become a “commonly controlled insured depository
institution” (as that term is defined for purposes of 12 U.S.C. §1815(e), as may
be amended or supplemented from time to time, and any successor thereto) with
respect to any institution that is not a direct or indirect Company Subsidiary.
 
(c) In the event that any of the parties hereto breaches its obligations under
this Section 3.5 or believes that it is reasonably likely to breach such
obligations, it shall notify the other party as promptly as practicable and
shall cooperate in good faith with such other party to modify any ownership or
other arrangements or take any other action, in each case, as is necessary to
cure or avoid such breach.
 
3.6 Notice of Certain Events. Each party hereto shall promptly notify the other
party hereto of (a) any event, condition, fact, circumstance, occurrence,
transaction or other item of which such party becomes aware prior to the Closing
that would constitute a violation or breach of the Transaction Documents (or a
breach of any representation or warranty contained herein or therein) or, if the
same were to continue to exist as of the Closing Date, would constitute the
non-satisfaction of any of the conditions set forth in Section 1.2 hereof, and
(b) any event, condition, fact, circumstance, occurrence, transaction or other
item of which such party becomes aware which would have been required to have
been disclosed pursuant to the terms of the Transaction Documents had such
event, condition, fact, circumstance, occurrence, transaction or other item
existed as of the date of this Agreement. Notwithstanding the foregoing, neither
party shall be required to take any action that would jeopardize such party’s
attorney-client privilege.
 
3.7 Commercially Reasonable Efforts. Subject to Section 3.3(b), upon the terms
and subject to the conditions herein provided, except as otherwise provided in
the Transaction Documents, each of the parties hereto agrees to use its
commercially reasonable efforts to take or cause to be taken all action, to do
or cause to be done and to assist and cooperate with the other parties hereto in
doing all things necessary, proper or advisable under Laws to consummate and
make effective the transactions contemplated hereby, including but not limited
to: (a) the satisfaction of the conditions precedent to the obligations of the
parties hereto; (b) the obtaining of applicable Governmental Consents, and
consents, waivers and approvals of any third parties; (c) the defending of any
claim, action, suit, investigation or proceeding, whether judicial or
administrative, challenging the Transaction Documents or the performance of the
obligations hereunder or thereunder; and (d) the execution and delivery of such
instruments, and the taking of such other actions as the other parties hereto
may reasonably request in order to carry out the intent of the Transaction
Documents.
 
3.8 Preemptive Rights.
 
(a) Sale of New Securities.  After the Closing, for so long as the Investor
owns, in the aggregate with its Affiliates, Common Shares representing the
Qualifying Ownership Interest (before giving effect to any issuances triggering
provisions of this Section 3.8), at any time that the Company proposes to make
any public or nonpublic offering or sale of any equity (including Common Stock,
preferred stock or restricted stock), or any securities, options or debt that is
convertible or exchangeable into equity or that includes an equity component
(such as an “equity” kicker) (including any hybrid security) (any such security,
a “New Security”) (other than the issuance and sale of securities (i) in
connection with the Rights Offering; (ii) upon conversion of convertible
securities issued in compliance with this Section 3.8, (iii) to employees,
officers, directors or consultants of the Company pursuant to employee benefit
plans or compensatory arrangements approved by the Board of Directors (including
upon the exercise of employee stock options granted pursuant to any such plans
or arrangements), (iv) pursuant to any rights plan or (v) as consideration in
connection with any bona fide, arm’s-length, direct or indirect merger,
acquisition or similar transaction or joint venture, strategic alliance, license
agreement or other similar commercial transactions) the Investor shall first be
afforded the opportunity to acquire from the Company for the same price (net of
any underwriting discounts or sales commissions) and on the same terms (except
that, to the extent permitted by Law and the articles of incorporation and
bylaws of the Company, the Investor may elect to receive such securities in
nonvoting form, convertible into Voting Securities in a widely dispersed
offering) as such securities are proposed to be offered to others, up to the
amount of such New Securities to be offered in the aggregate required to enable
it to maintain its proportionate equivalent interest in the Common Stock
immediately prior to any such issuance of New Securities.  The New Securities
that the Investor shall be entitled to purchase in the aggregate shall be
determined by multiplying (x) the total number or principal amount of such
offered New Securities by (y) a fraction, the numerator of which is the number
of Common Shares held by the Investor and the denominator of which is the number
of shares of Common Stock then outstanding.  Notwithstanding anything herein to
the contrary, in no event shall the Investor have the right to purchase
securities hereunder to the extent that such purchase would result in the
Investor exceeding the ownership limitations of the Investor set forth in
Section 3.5 or the passivity or anti-association commitments described on
Exhibit A.
 
(b) Notice.  In the event the Company proposes to offer or sell New Securities
that are subject to the Investor’s rights under Section 3.8(a), it shall give
the Investor written notice of its intention, specifying the price (or range of
prices), anticipated amount of securities, timing and other terms upon which the
Company proposes to offer the same (including, in the case of a registered
public offering and to the extent possible, a copy of the prospectus included in
the registration statement filed with respect to such offering), at least
fifteen (15) Business Days prior to the proposed offer, issuance or sale.  The
Investor shall have ten (10) Business Days from the date of receipt of such a
notice to notify the Company in writing that it intends to exercise its rights
provided in this Section 3.8 and as to the amount of New Securities the Investor
desires to purchase, up to the maximum amount calculated pursuant to Section
3.8(a).  Such notice shall constitute a nonbinding agreement of the Investor to
purchase the amount of New Securities so specified at the price and other terms
set forth in the Company’s notice to it.  The failure of the Investor to respond
within such ten (10) Business Day period shall be deemed to be a waiver of the
Investor’s rights under this Section 3.8 only with respect to the offering
described in the applicable notice.
 
(c) Purchase Mechanism.  If the Investor exercises its rights provided in this
Section 3.8, the closing of the purchase of the New Securities with respect to
which such right has been exercised shall take place within thirty (30) days
after the giving of notice of such exercise; provided that, if such issuance is
subject to regulatory approval, such thirty (30)-day period shall be extended
until the expiration of ten (10) Business Days after all such approvals have
been received, but in no event later than 90 days from the date of the Company’s
initial notice pursuant to Section 3.8(b).  Each of the Company and the Investor
agrees to use commercially reasonable efforts to secure any regulatory or
shareholder approvals or other consents, and to comply with any Law necessary in
connection with the offer, sale and purchase of such New Securities.
 
(d) Failure of Purchase.  In the event the Investor fails to exercise its rights
provided in this Section 3.8 within the ten (10) Business Day period described
in Section 3.8(b) or, if so exercised, the Investor is unable to consummate such
purchase within the time period specified in Section 3.8(c) because of its
failure to obtain any required regulatory or shareholder consent or approval,
the Company shall thereafter be entitled (during the period of 90 days following
the conclusion of the applicable period) to sell or enter into an agreement
(pursuant to which the sale of the New Securities covered thereby shall be
consummated, if at all, within 90 days from the date of said agreement) to sell
the New Securities not elected to be purchased pursuant to this Section 3.8 or
that the Investor is unable to purchase because of such failure to obtain any
such consent or approval, at a price and upon terms, taken together in the
aggregate, no more materially favorable to the purchasers of such New Securities
than were specified in the Company’s notice to the Investor.  Notwithstanding
the foregoing, if such sale is subject to the receipt of any regulatory or
shareholder approval or consent or the expiration of any waiting period, the
time period during which such sale may be consummated shall be extended until
the expiration of ten (10) Business Days after all such approvals or consents
have been obtained or waiting periods expired, but in no event shall such time
period exceed 120 days from the date of the applicable agreement with respect to
such sale.  In the event the Company has not sold the New Securities or entered
into an agreement to sell the New Securities within said 90-day period (or sold
and issued New Securities in accordance with the foregoing within 90 days from
the date of said agreement (as such period may be extended in the manner
described above for a period not to exceed 120 days from the date of said
agreement)), the Company shall not thereafter offer, issue or sell such New
Securities without first offering such securities to the Investor in the manner
provided above.
 
(e) Non-Cash Consideration.  In the case of the offering of securities for
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided, however, that such fair value as
reasonably determined by the Board of Directors shall not exceed the aggregate
market price of the securities being offered as of the date the Board of
Directors authorizes the offering of such securities.
 
(f) Cooperation.  The Company and the Investor shall cooperate in good faith to
facilitate the exercise of the Investor’s rights under this Section 3.8,
including securing any required approvals or consents.
 
3.9 Most Favored Nation. During the period from the date of this Agreement
through the Closing, neither the Company nor the Company Subsidiaries shall
enter into any additional, or modify any existing, agreements with any existing
or future investors in the Company or any of the Company Subsidiaries (including
any Additional Agreements entered into with the Additional Investors) that have
the effect of establishing rights or otherwise benefiting such investor in a
manner more favorable in any material respect to such investor than the rights
and benefits established in favor of the Investor by the Transaction Documents,
unless, in any such case, the Investor has been provided with such rights and
benefits.
 
3.10 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) that are required to be paid in connection
with the sale and transfer of the Common Shares to be sold to the Investor
hereunder will be, or will have been, fully paid or provided for by the Company,
and all Laws imposing such taxes will be or will have been complied with.
 
3.11 Legend.
 
(a) The Investor agrees that all certificates or other instruments representing
the Common Shares subject to the Transaction Documents shall bear a legend
substantially to the following effect, until such time as they are not required
under Section 3.11(b):
 
“(i) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.
 
(ii) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF NOVEMBER 4,
2010, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”
 
(b) Upon request of the Investor, upon receipt by the Company of an opinion of
counsel to the Investor reasonably satisfactory to the Company to the effect
that such legend is no longer required under the Securities Act or applicable
state laws, as the case may be, the Company shall promptly cause clause (i) of
the legend to be removed from any certificate for any Common Shares to be so
transferred and clause (ii) of the legend shall be removed upon the expiration
of such transfer and other restrictions set forth in this Agreement.  The
Investor acknowledges that the Common Shares have not been registered under the
Securities Act or under any state securities laws and agrees that it shall not
sell or otherwise dispose of any of the Common Shares, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any other applicable securities laws.
 
3.12 Registration Rights.
 
(a) Registration.
 
(i) Subject to the terms and conditions of the Transaction Documents, the
Company covenants and agrees that as promptly as practicable after (and in any
event no more than thirty (30) days after) the Lockup Termination Date (the
“Filing Deadline”), the Company shall have prepared and filed with the SEC one
or more Shelf Registration Statements covering the resale of all of the
Registrable Securities (or, if permitted by the rules of the SEC, otherwise
designated an existing Shelf Registration Statement filed with the SEC to cover
such Registrable Securities), and, to the extent the Shelf Registration
Statement has not theretofore been declared effective or is not automatically
effective upon such filing, the Company shall use reasonable best efforts to
cause such Shelf Registration Statement to be declared or become effective as
soon as practicable (and in any event no later than the Effectiveness Deadline)
and to keep such Shelf Registration Statement continuously effective and in
compliance with the Securities Act and usable for resale of such Registrable
Securities for a period from the date of its initial effectiveness until the
time as there are no such Registrable Securities remaining (including by
refiling such Shelf Registration Statement (or a new Shelf Registration
Statement) if the initial Shelf Registration Statement expires).  In the event
that Form S-3 is not available for the registration of the resale of Registrable
Securities under this Section 3.12(a)(i), the Company shall (A) register the
resale of the Registrable Securities on another appropriate form, including,
without limitation, Form S-1 and (B) undertake to register the Registrable
Securities on Form S-3 promptly after such form is available, provided that the
Company shall maintain the effectiveness of the Shelf Registration Statement
then in effect until such time as a Shelf Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the SEC.
 
(ii) Demand Registration.
 
(A) The Investor shall have the right, by written notice (the “Demand Notice”)
given to the Company, to request, at any time and from time to time during such
periods when a Shelf Registration Statement or Shelf Registration Statements
covering all of the Investor’s Registrable Securities is or are not existing and
effective, that the Company register, under and in accordance with the
provisions of the Securities Act, all or any portion of the Registrable
Securities designated by the Investor. Upon receipt of a Demand Notice from the
Investor pursuant to this Section 3.12(a)(ii), the Company shall promptly (and
in any event within thirty (30) days of the date on which the Company receives
such Demand Notice) file with the SEC, and the Company shall thereafter use its
best efforts to cause to be declared effective as promptly as practicable, a
registration statement on the appropriate form for the registration and sale as
shall be selected by the Company and as shall be reasonably acceptable to the
Investor registering Registrable Securities in accordance with the intended
method or methods of distribution (which may be by an underwritten offering), of
the total number of Registrable Securities specified by the Holders in such
Demand Notice (a “Demand Registration Statement”). If the Investor registering
Registrable Securities intends to distribute any Registrable Securities by means
of an underwritten offering, it shall promptly so advise the Company and the
Company shall take all reasonable steps to facilitate such distribution,
including the actions required pursuant to Section 3.12(c). The managing
underwriters in any such distribution shall be acceptable to the Investor
registering Registrable Securities in such underwritten offering. Any Demand
Registration Statement may, at the request of the Holders submitting the Demand
Notice, be a “shelf” registration pursuant to Rule 415, if available.
 
(B) The Company shall use reasonable best efforts to keep each Demand
Registration Statement filed pursuant to this Section 3.12(a)(ii) continuously
effective and usable for the resale of the Registrable Securities covered
thereby for a period of one hundred eighty (180) days from the date on which the
SEC declares such Demand Registration Statement effective, as such period may be
extended pursuant to this Section 3.12(a)(ii)(B). The time period for which the
Company is required to maintain the effectiveness of any Demand Registration
Statement shall be extended by the aggregate number of days of all suspension
periods pursuant to Section 3.12(d) occurring with respect to such Demand
Registration Statement.
 
(C) The Company shall be entitled to suspend the use of any effective
Registration Statement under this Section 3.12(a)(ii) under the circumstances
set forth in Section 3.12(d).
 
(D) For the avoidance of doubt, the rights provided pursuant to this
Section 3.12(a)(ii) shall not be exercisable until the Effectiveness Deadline.
 
(iii) Any registration pursuant to this Section 3.12(a) shall be effected by
means of a shelf registration under the Securities Act (a “Shelf Registration
Statement”) in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415. If the Investor or any other holder
of Registrable Securities to whom the registration rights conferred by the
Transaction Documents have been transferred in compliance with the Transaction
Documents intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 3.12(c). The lead underwriters in any such
distribution shall be selected by the holders of a majority of the Registrable
Securities to be distributed.
 
(iv) If the Company proposes to register any of its securities, whether or not
for its own account (including, without limitation, pursuant to the exercise of
any demand registration rights pursuant to Section 3.12(a)(ii)), other than a
registration pursuant to Section 3.12(a)(i) or a Special Registration, and the
registration form to be filed may be used for the registration or qualification
for distribution of Registrable Securities, the Company shall give prompt
written notice to the Investor and all other Holders of its intention to effect
such a registration (but in no event less than ten (10) Business Days prior to
the anticipated filing date) and shall include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within five (5) Business Days after the date of
the Company’s notice (a “Piggyback Registration”). Any such person that has made
such a written request may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth Business Day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 3.12(a)(iv) prior to the
effectiveness of such registration, whether or not the Investor or any other
Holders have elected to include Registrable Securities in such registration.
 
(v) If the registration referred to in Section 3.12(a)(iv) is proposed to be
underwritten, the Company shall so advise the Investor and all other Holders as
a part of the written notice given pursuant to Section 3.12(a)(iv). In such
event, the right of the Investor and all other Holders to registration pursuant
to this Section 3.12(a) shall be conditioned upon such persons’ participation in
such underwriting and the inclusion of such persons’ Registrable Securities in
the underwriting, and each such person shall (together with the Company and the
other persons distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company. If any participating
person disapproves of the terms of the underwriting, such Person may elect to
withdraw therefrom by written notice to the Company, the managing underwriter
and the Investor.
 
(vi) In the event (x) that Investor 2 or any of the Additional Investors
exercises “piggyback” registration rights under the Investor 2 Investment
Agreement or the Additional Agreements in connection with the Investor’s
exercise of its demand registration rights pursuant to Section 3.12(a)(ii), (y)
that the Company grants “piggyback” registration rights to one or more third
parties to include their securities in an underwritten offering under the Shelf
Registration Statement pursuant to Section 3.12(a)(i) or (z) that a Piggyback
Registration under Section 3.12(a)(iv) relates to an underwritten offering, and
in any such case the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company shall include in such registration or prospectus
only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities shall be so included in the following order of priority: (1) first,
solely in the case of a Piggyback Registration under Section 3.12(a)(iv)
relating to a primary offering on behalf of the Company, any securities the
Company proposes to sell for its own account, (2) second, Common Stock and other
securities of the Company issued to the Treasury, (3) third, Registrable
Securities of the Holders and all other holders who have requested registration
of Registrable Securities pursuant to the Investor 2 Investment Agreement or the
Additional Agreements, Section 3.12(a)(i) or Section 3.12(a)(iv), as applicable,
pro rata on the basis of the aggregate number of such securities or shares owned
by each such person and (4) fourth, any other securities of the Company that
have been requested to be so included, subject to the terms of the Transaction
Documents.
 
(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the Holders selling in such registration pro rata on
the basis of the aggregate number of securities or shares being sold.
 
(c) Obligations of the Company. The Company shall use its reasonable best
efforts for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to not become an ineligible issuer (as
defined in Rule 405 under the Securities Act). In addition, whenever required to
effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:
 
(i) Provide to each Holder a copy of any disclosure regarding the plan of
distribution of the selling Holders, in each case, with respect to such Holder,
at least three (3) Business Days in advance of any filing with the SEC of any
registration statement or any amendment or supplement thereto that includes such
information.
 
(ii) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement and, subject to this Section 3.12(c), keep such
registration statement effective or such prospectus supplement current.
 
(iii) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
 
(iv) Furnish to the Holders and any underwriters such number of correct and
complete copies of the applicable registration statement and each such amendment
and supplement thereto (including in each case all exhibits) and of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them.
 
(v) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided, that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
 
(vi) Notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing (which notice
shall not contain any material non-public information).
 
(vii) Give written notice to the Holders (which notice shall not contain any
material, non-public information):
 
(A) when any registration statement filed pursuant to Section 3.12(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;
 
(B) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;
 
(C) of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;
 
(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;
 
(E) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
 
(F) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 3.12(c)(xi) cease to be
true and correct.
 
(viii) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 3.12(c)(vii)(C) at the earliest practicable
time.
 
(ix) Upon the occurrence of any event contemplated by Section 3.12(c)(vi) or
3.12(c)(vii)(E) and subject to the Company’s rights under Section 3.12(d), the
Company shall promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
(x) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities.
 
(xi) In the event of an underwritten offering pursuant to Section 3.12(a)(i) or
Section 3.12(a)(iv), enter into an underwriting agreement in customary form,
scope and substance and take all such other actions reasonably requested by the
Holders of a majority of the Registrable Securities being sold in connection
therewith or by the managing underwriter(s), if any, to expedite or facilitate
the underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows,” similar
sales events and other marketing activities), (A) make such representations and
warranties to the Holders that are selling shareholders and the managing
underwriter(s), if any, with respect to the business of the Company and the
Company Subsidiaries, and the Shelf Registration Statement, prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in customary form, substance and scope, and, if true,
confirm the same if and when requested, (B) use its reasonable best efforts to
furnish the underwriters with opinions of counsel to the Company, addressed to
the managing underwriter(s), if any, covering the matters customarily covered in
such opinions requested in underwritten offerings, (C) use its reasonable best
efforts to obtain “cold comfort” letters from the independent certified public
accountants of the Company who have certified the financial statements included
in such registration statement, addressed to each of the managing
underwriter(s), if any, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters, (D) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures customary in underwritten offerings, and (E) deliver
such documents and certificates as may be reasonably requested by the Holders of
a majority of the Registrable Securities being sold in connection therewith,
their counsel and the managing underwriter(s), if any, to evidence the continued
validity of the representations and warranties made pursuant to clause (A) above
and to evidence compliance with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company.
 
(xii) Make available for inspection by a representative of Holders that are
selling shareholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information,
in each case, reasonably requested by any such representative, managing
underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.
 
(xiii) Cause all such Registrable Securities to be listed on each securities
exchange on which the same class of securities issued by the Company are then
listed or, if the same class of securities is not then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities of such class to be listed on the NYSE.
 
(xiv) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
 
(xv) Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
 
(d) Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable use of
such registration statement, prospectus or prospectus supplement, each Holder of
Registrable Securities shall forthwith discontinue disposition of Registrable
Securities pursuant to such registration statement until such Holder has
received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice (each such suspension, a “Suspension Period”). No single Suspension
Period shall exceed thirty (30) consecutive days and the aggregate of all
Suspension Periods shall not exceed ninety (90) days during any twelve (12)
month period.
 
(e) Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities.
 
(f) Furnishing Information.
 
(i) Neither the Investor nor any Holder shall use any free writing prospectus
(as defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.
 
(ii) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 3.12(c) as to a selling Holder that such selling
Holder, and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.
 
(g) Indemnification.
 
(i) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto),
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such Loss is
based solely upon (i) an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee
expressly for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (ii) offers or sales effected by or on
behalf such Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as defined in Rule 405) that was not authorized in writing by the
Company. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnitee and shall survive the
transfer of the Registrable Securities by the Holders.
 
(ii) If any proceeding shall be brought or asserted against any Indemnitee, such
Indemnitee shall promptly notify the Company in writing, and the Company shall
have the right to assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnitee and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnitee to give such notice shall not
relieve the Company of its obligations or liabilities pursuant to this
Agreement, except to the extent that it shall be finally determined by a court
of competent jurisdiction that such failure shall have materially and adversely
prejudiced the Company.  An Indemnitee shall have the right to employ separate
counsel in any such proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Indemnitee
or Indemnitees unless: (1) the Company has agreed in writing to pay such fees
and expenses; (2) the Company shall have failed promptly to assume the defense
of such proceeding and to employ counsel reasonably satisfactory to such
Indemnitee in any such proceeding; or (3) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnitee and
the Company, and such Indemnitee shall have been advised by counsel that a
conflict of interest exists if the same counsel were to represent such
Indemnitee and the Company; provided, that the Company shall not be liable for
the fees and expenses of more than one separate firm of attorneys at any time
for all Indemnitees. The Company shall not be liable for any settlement of any
such proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed. The Company shall not, without the prior
written consent of the Indemnitee, effect any settlement of any pending
proceeding in respect of which any Indemnitee is a party, unless such settlement
includes an unconditional release of such Indemnitee from all liability on
claims that are the subject matter of such proceeding.  Subject to the terms of
this Agreement, all fees and expenses of the Indemnitee (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent with this
Section 3.12(g)(ii)) shall be paid to the Indemnitee, as incurred, within thirty
(30) days of written notice thereof to the Company; provided, that the
Indemnitee shall promptly reimburse the Company for that portion of such fees
and expenses applicable to such actions for which such Indemnitee is finally
judicially determined to not be entitled to indemnification hereunder).  The
failure to deliver written notice to the Company within a reasonable time of the
commencement of any such action shall not relieve the Company of any liability
to the Indemnitee under this Section 3.12(g), except to the extent that the
Company is materially and adversely prejudiced in its ability to defend such
action.
 
(iii) If the indemnification provided for in Section 3.12(g)(i) is unavailable
to an Indemnitee with respect to any Losses or is insufficient to hold the
Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such Losses in such proportion as is appropriate
to reflect the relative fault of the Indemnitee, on the one hand, and the
Company, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnitee, on
the other hand, shall be determined by reference to, among other factors,
whether the untrue statement of a material fact or omission to state a material
fact relates to information supplied by the Company or by the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; the Company and each Holder agree
that it would not be just and equitable if contribution pursuant to this Section
3.12(g)(iii) were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in Section 3.12(g)(i). No Indemnitee guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the Company if the Company was not guilty of such fraudulent
misrepresentation.
 
(iv) The indemnity and contribution agreements contained in this Section 3.12(g)
are in addition to any liability that the Company may have to the Indemnitees
and are not in diminution or limitation of the indemnification provisions under
Article 5 of this Agreement.
 
(h) Assignment of Registration Rights. The rights of the Investor to
registration of Registrable Securities pursuant to Section 3.12(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
to which (i) there is transferred to such transferee no less than $1,000,000 in
Registrable Securities and (ii) such transfer is permitted under the terms
hereof; provided, however, that the transferor shall, within ten (10) days after
such transfer, furnish to the Company written notice of the name and address of
such transferee or assignee and the number and type of Registrable Securities
that are being assigned.
 
(i) Holdback. With respect to any underwritten offering of Registrable
Securities by the Investor or other Holders pursuant to this Section 3.12, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any registration statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed ten (10) days prior and ninety (90) days following the
effective date of such offering as may be requested by the managing underwriter.
The Company also agrees to cause each of its directors and senior executive
officers to execute and deliver customary lockup agreements in such form and for
such time period up to ninety (90) days as may be requested by the managing
underwriter. “Special Registration” means the registration of (i) equity
securities and/or options or other rights in respect thereof solely registered
on Form S-4 or Form S-8 (or successor form) or (ii) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
the Company or the Company Subsidiaries or in connection with dividend
reinvestment plans.
 
(j) Rule 144; Rule 144A Reporting. With a view to making available to the
Investor and Holders the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:
 
(i) make and keep adequate current public information with respect to the
Company available, as those terms are understood and defined in Rule 144(c)(1)
or any similar or analogous rule promulgated under the Securities Act, at all
times after the effective date of this Agreement;
 
(ii) so long as the Investor or a Holder owns any Registrable Securities,
furnish to the Investor or such Holder forthwith upon request: (A) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 under the Securities Act, and of the Exchange Act; (B) a copy of the
most recent annual or quarterly report of the Company; and (C) such other
reports and documents as the Investor or Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration; and
 
(iii) to take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.
 
(k) As used in this Section 3.12, the following terms shall have the following
respective meanings:
 
(i) “Effective Date” means the date that the Shelf Registration Statement filed
pursuant to Section 3.12(a)(i) is first declared effective by the SEC.
 
(ii) “Effectiveness Deadline” means, with respect to the initial Shelf
Registration Statement required to be filed pursuant to Section 3.12(a)(i), the
earlier of (i) the 60th calendar day following the Filing Deadline and (ii) the
5th Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Shelf Registration Statement will not
be “reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.
 
(iii) “Holder” means the Investor and any other holder of Registrable Securities
to whom the registration rights conferred by the Transaction Documents have been
transferred in compliance with Section 3.12(h) hereof.
 
(iv) “Holders’ Counsel” means one counsel for the selling Holders and any other
selling holders who have the benefit of substantially the same registration
rights as the Holders, chosen by holders holding a majority interest in the
Registrable Securities being registered.
 
(v) “Register,” “registered” and “registration” shall refer to a registration
effected by preparing and (A) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or (B)
filing a prospectus and/or prospectus supplement in respect of an appropriate
effective registration statement.
 
(vi) “Registrable Securities” means (A) all Common Stock held by the Holders
from time to time and (B) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in clause (A) by way of
conversion, exercise or exchange thereof or stock dividend or stock split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization,
provided that, once issued, such securities shall not be Registrable Securities
when (1) they are sold pursuant to an effective registration statement under the
Securities Act, (2) they may be sold pursuant to Rule 144 without limitation
thereunder on volume or manner of sale and without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(e)(1) (or Rule 144(i)(2), if applicable), (3) they shall have ceased to
be outstanding or (4) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities.  No Registrable Securities may be registered under more than one
registration statement at one time.
 
(vii) “Registration Expenses” means all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 3.12, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show,” the reasonable fees and disbursements of
Holders’ Counsel (not to exceed $75,000), and expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits incident to or required by any such registration, but shall not include
Selling Expenses and the compensation of regular employees of the Company, which
shall be paid in any event by the Company.
 
(viii) “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415” mean, in each case,
such rule promulgated under the Securities Act (or any successor provision), as
the same shall be amended from time to time.
 
(ix) “Selling Expenses” means all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).
 
(l) At any time, any holder of Registrable Securities (including any Holder) may
elect to forfeit its rights set forth in this Section 3.12 from that date
forward; provided, that a Holder forfeiting such rights shall nonetheless be
entitled to participate under Sections 3.12(a)(iv) through (vi) in any Pending
Underwritten Offering to the same extent that such Holder would have been
entitled to if the holder had not withdrawn; and provided, further, that no such
forfeiture shall terminate a Holder’s rights or obligations under Section
3.12(g) with respect to any prior registration or Pending Underwritten Offering.
“Pending Underwritten Offering” means, with respect to any Holder forfeiting its
rights pursuant to this Section 3.12(l), any underwritten offering of
Registrable Securities in which such Holder has advised the Company of its
intent to register its Registrable Securities either pursuant to Section
3.12(a)(i) or 3.12(a)(iv) prior to the date of such Holder’s forfeiture.
 
3.13 Reverse Stock Split
 
. No later than the Closing Date, the Company shall file an amendment to its
articles of incorporation to effect a reverse stock split of the Common Shares
by a ratio of one-for-twenty (the “Reverse Stock Split”), for which shareholder
approval was obtained on May 24, 2010.
 
3.14 Certain Other Transactions.
 
(a) Prior to the Closing, notwithstanding anything in the Transaction Documents
to the contrary, the Company shall not directly or indirectly effect or cause to
be effected any transaction with a third party that would reasonably be expected
to result in a Change in Control unless such third party shall have provided
prior assurance in writing to the Investor (in a form that is reasonably
satisfactory to the Investor) that the terms of the Transaction Documents shall
be fully performed (i) by the Company or (ii) by such third party if it is the
successor of the Company or if the Company is its direct or indirect Subsidiary.
For the avoidance of doubt, it is understood and agreed that, in the event that
a Change in Control occurs on or prior to the Closing, the Investor shall
maintain the right under the Transaction Documents to acquire, pursuant to the
terms and conditions of the Transaction Documents, the Common Shares (or such
other securities or property (including cash) into which the Common Shares may
have become exchangeable as a result of such Change in Control), as if the
Closing had occurred immediately prior to such Change in Control.
 
(b) In the event that, at or prior to the Closing, (i) the number of shares of
Common Stock or securities convertible or exchangeable into or exercisable for
shares of Common Stock issued and outstanding is changed as a result of any
reclassification, stock split (including reverse split), stock dividend or
distribution (including any dividend or distribution of securities convertible
or exchangeable into or exercisable for shares of Common Stock), merger, tender
or exchange offer or other similar transaction, including the Reverse Stock
Split, or (ii) the Company fixes a record date that is at or prior to the
Closing Date for the payment of any non-stock dividend or distribution on the
Common Stock other than any ordinary cash dividends, then the number of Common
Shares to be issued to the Investor at the Closing under the Transaction
Documents, together with the applicable implied per share price (and the number
of shares and per share price pursuant to the Rights Offering), shall be
equitably adjusted and/or the shares of Common Stock to be issued to the
Investor at the applicable Closing under the Transaction Documents shall be
equitably substituted with shares of other stock or securities or property
(including cash), in each case, to provide the Investor with substantially the
same economic benefit from the Transaction Documents as the Investor had prior
to the applicable transaction. Notwithstanding anything in the Transaction
Documents to the contrary, in no event shall the Purchase Price or any component
thereof, or the aggregate percentage of shares to be purchased by the Investor,
be changed by the foregoing.
 
(c) Notwithstanding anything in the foregoing, the provisions of this
Section 3.14 shall not be implicated by (i) the transactions contemplated by the
Transaction Documents (other than the Reverse Stock Split and related matters)
or (ii) any issuances of options, restricted stock units or other equity-based
awards granted to newly-appointed directors, employees or consultants of the
Company at or around the same time as the transactions contemplated by the
Transaction Documents to such Persons, including upon exercise of any such
options.
 
3.15 Rights Offering.
 
(a) As promptly as practicable following the Closing, and subject to compliance
with all applicable Law, including the Securities Act, the Company shall
distribute to each holder of record of Common Stock as of the close of business
on the Business Day immediately preceding the Closing Date, transferable rights
(the “Rights”) to purchase from the Company an amount of Common Shares
calculated pursuant to Section 3.15(b) at a per share purchase price equal to
the price per Common Share paid by the Investor under this Agreement.  The
transactions described in this Section 3.15, including the purchase and sale of
Common Shares upon the exercise of Rights, shall be referred to in this
Agreement as the “Rights Offering.”  The registration statement relating to the
Rights Offering, if there is not a registration statement then available for
use, shall be filed within 60 days after the Closing.
 
(b) Each Right shall entitle the holder thereof to purchase any whole number of
Common Shares, provided that (i) no such holder shall thereby exceed, together
with any other Person with whom such holder may be aggregated under applicable
Law, 4.99% beneficial ownership of the Company’s equity securities and (ii) the
aggregate purchase price of all Common Shares purchased in the Rights Offering
shall not exceed $20,000,000.
 
(c) In the event the Rights Offering is over-subscribed, subscriptions by
holders of Rights shall be reduced proportionally based on such holders’ pro
rata ownership of the Rights.
 
3.16 Transfer Restrictions.
 
(a) Except as otherwise permitted in this Agreement, for the period from the
Closing Date until the Lockup Termination Date, the Investor will not transfer,
sell, assign or otherwise dispose of (“Transfer”) any Common Shares, and after
such period the Investor may Transfer the Common Shares (A) only in a privately
negotiated transaction to any person or group of persons that would not acquire
pursuant to such Transfer beneficial ownership of Capital Stock of the Company
in violation of the passivity or anti-association commitments described on
Exhibit A or (B) into the public market (in a registered public offering,
pursuant to Rule 144 under the Securities Act or otherwise, including through
any broker, dealer or underwriter, acting in a capacity as such, that purchases
Common Shares for distribution) provided that the Investor does not knowingly
(without, however, imposing a duty of inquiry on the Investor) effect any public
market sale or transfer that would result in beneficial ownership of Capital
Stock of the Company in violation of Section 3.5(b).
 
(b) Permitted Transfers. Notwithstanding Section 3.16(a), the Investor shall be
permitted to Transfer any portion or all of its Common Shares acquired pursuant
to this Agreement at any time under the following circumstances:
 
(i) Transfers to any Affiliate of the Investor, provided that for the purposes
of this clause, the term “Affiliate” shall only include the entities controlled,
directly or indirectly, by the Investor, but only if the transferee agrees in
writing for the benefit of the Company to be bound by the terms of this
Agreement (any such transferee shall be included in the term “Investor”); and
 
(ii) Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction that has,
without the participation of the Investor, resulted in a Change in Control.
 
Other than pursuant to a transaction contemplated by Section 3.16(b)(ii) above,
the Investor agrees that it will not Transfer any interest in any transferee
pursuant to this Section 3.16(b) unless (x) prior thereto the Common Shares held
by it are transferred to the Investor or to one or more of the permitted
transferees pursuant to this Section 3.16(b) and/or (y) such transferee remains
a person to which the Investor is permitted to transfer any portion or all of
its Common Shares under Section 3.16(b)(i) following such Transfer. Any such
Transfer pursuant to clause (i) of this Section 3.16(b) shall be void unless
each transferee shall agree that prior to such time as it ceases to be a Person
to which the Investor is permitted to Transfer any portion or all of its Common
Shares under clause (i) of this Section 3.16(b), it shall Transfer the Common
Shares it holds to the Investor or one or more permitted transferees of the
Investor pursuant to this Section 3.16(b).
 
3.17 Exchange Listing. The Company shall use its reasonable best efforts to
cause the Common Shares to be issued pursuant to this Agreement to be approved
for listing on the NYSE or such other market on which the Common Shares are then
listed or quoted, subject to official notice of issuance, as promptly as
possible and in any event prior to the Closing.
 
3.18 Rights Plan. As soon as practicable but in any event prior to the Closing
Date, the Company shall take all action necessary to implement a Section 382
shareholder rights plan (the “Rights Plan”), with the Rights Plan becoming
effective immediately upon implementation and the related rights being issued to
shareholders of the Company as of immediately following the implementation of
such plan.  For the avoidance of doubt, (i) upon the Closing and the closing of
the Other Private Placements, each of the Investors shall be entitled to receive
the preferred share purchase rights issuable under the Rights Plan with respect
to the Common Shares purchased pursuant to this Agreement and the Additional
Agreements and (ii) the terms of the Rights Plan shall specify that the
preferred share purchase rights issuable under the Rights Plan do not become
exercisable solely by reason of the consummation of the transactions
contemplated by this Agreement and the Additional Agreements.
 
3.19 Cooperation on Tax Matters. During the period between the date hereof and
the Closing Date, the Company shall consult with the Investor regarding any
significant transactions or Tax Return positions reasonably expected to
materially increase or affect the Company’s net operating losses or capital
losses for any taxable year or period and shall, in the Company’s reasonable
discretion, take account of Investor’s views on such matters to the extent
reasonably feasible.
 
ARTICLE 4
 
TERMINATION
 
4.1 Termination. This Agreement may be terminated prior to the Closing:
 
(a) by mutual written agreement of the Company and the Investor;
 
(b) by any party, upon written notice to the other parties, in the event that
the Closing does not occur on or before April 30, 2011; provided, however, that
the right to terminate this Agreement pursuant to this Section 4.1(b) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;
 
(c) by an Investor, upon written notice to the Company, if (i) there has been a
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that Section 1.2(c)(ii)(A)
would not be satisfied and (ii) such breach or condition is not curable or, if
curable, is not cured prior to the date that would otherwise be the Closing Date
in absence of such breach or condition; provided that this Section 4.1(c) shall
only apply if the Investor is not in material breach of any of the terms of this
Agreement;
 
(d) by the Company, upon written notice to the Investor, if (i) there has been a
breach of any representation, warranty, covenant or agreement made by the
Investor in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that Section 1.2(c)(iii)(A)
would not be satisfied and (ii) such breach or condition is not curable or, if
curable, is not cured prior to the date that would otherwise be the Closing Date
in absence of such breach or condition; provided that this Section 4.1(d) shall
only apply if the Company is not in material breach of any of the terms of this
Agreement;
 
(e) by any party, upon written notice to the other parties, in the event that
any Governmental Entity shall have issued any order, decree or injunction or
taken any other action restraining, enjoining or prohibiting any of the
transactions contemplated by this Agreement, and such order, decree, injunction
or other action shall have become final and nonappealable;
 
(f) by the Investor, upon written notice to the Company, if the Investor or any
of its Affiliates receives written notice from or is otherwise advised by, the
Federal Reserve that the Federal Reserve will not grant (or intends to rescind
or revoke if previously granted) any of the written confirmations or
determinations referred to in Section 1.2(c)(ii)(D);
 
(g) by the Company, upon written notice to the Investor, if the Company receives
written notice from or is otherwise advised by the Federal Reserve that the
Federal Reserve will not grant (or intends to rescind or revoke if previously
granted) any of the written confirmations or determinations referred to in
Section 1.2(c)(ii)(D); or
 
(h) by the Investor, upon written notice to the Company, at any time prior to
the later of (i) November 12, 2010 and (ii) the third Business Day after
delivery of the Loan Review Report to the Investor, if “Expected Losses” (as
defined below) as computed by reference to the Loan Review Report exceeds
$50,000,000.  “Expected Losses” equals (1) the aggregate principal amount of
sold residential mortgage loans outstanding and originated by the Bank between
2005 and 2007, multiplied by (2) the put-back rate (Underwriting Score of 3)
determined by the Loan Reviewer as set forth in the Loan Review Report,
multiplied by (3) a 15% default rate, multiplied by (4) a 40% severity rate.  As
used herein, “Loan Review Report” shall mean the report issued by the
third-party loan reviewer engaged by the Bank in the fourth quarter of 2010 to
review the Bank’s residential loan portfolio (“Loan Reviewer”), issued in
preliminary form on November 3, 2010 and expected to be finalized on or before
November 12, 2010.
 
4.2 Effects of Termination. In the event of any termination of the Transaction
Documents as provided in Section 4.1, this Agreement (other than Section 3.2(b),
this Article 4 and Article 6 of this Agreement, which shall remain in full force
and effect) shall forthwith become wholly void and of no further force and
effect; provided that nothing herein shall relieve any party from liability for
fraud or willful breach of this Agreement.
 
ARTICLE 5
 
INDEMNITY
 
5.1 Indemnification by the Company.
 
(a) After the Closing, and subject to Sections 5.1(b), 5.3 and 5.4, the Company
shall indemnify, defend and hold harmless to the fullest extent permitted by Law
the Investor and its Affiliates, and their successors and assigns, officers,
directors, partners, members and employees, as applicable, (the “Investor
Indemnified Parties”) against, and reimburse any of the Investor Indemnified
Parties for, all Losses that any of the Investor Indemnified Parties may at any
time suffer or incur, or become subject to, as a result of or in connection with
(1) the inaccuracy or breach of any representation or warranty made by the
Company in this Agreement or any certificate delivered pursuant hereto, (2) any
breach or failure by the Company to perform any of its covenants or agreements
contained in this Agreement and (3) any action, suit, claim, proceeding or
investigation by any shareholder of the Company or any other Person (other than
the Investor or any Investor Indemnified Party) relating to this Agreement or
the other Transaction Documents or the transactions contemplated hereby or
thereby (other than any Losses attributable to the error or omissions on the
part of the Investor).
 
(b) Notwithstanding anything to the contrary contained herein, the Company shall
not be required to indemnify, defend or hold harmless any of the Investor
Indemnified Parties against, or reimburse any of the Investor Indemnified
Parties for, any Losses pursuant to Section 5.1(a)(1) (other than Losses arising
out of the inaccuracy or breach of any Company Specified Representations)
(i) with respect to any claim (or series of related claims arising from the same
underlying facts, events or circumstances) unless such claim (or series of
related claims arising from the same underlying facts, events or circumstances)
involves Losses in excess of $50,000 (the “De Minimis Amount”) (nor shall any
such claim or series of related claims that do not meet the De Minimis Amount be
applied to or considered for purposes of calculating the aggregate amount of the
Losses by any of the Investor Indemnified Parties for which the Company has
responsibility under clause (ii) of this Section 5.1(b)); and (ii) until the
aggregate amount of the Investor Indemnified Parties’ Losses for which the
Investor Indemnified Parties are finally determined to be otherwise entitled to
indemnification under Section 5.1(a) exceeds $1,000,000 (the “Deductible”),
after which the Company shall be obligated for all of the Investor Indemnified
Parties’ Losses for which the Investor Indemnified Parties are finally
determined to be otherwise entitled to indemnification under Section 5.1(a)(1)
that are in excess of the Deductible. Notwithstanding anything to the contrary
contained herein, the Company shall not be required to indemnify, defend or hold
harmless the Investor Indemnified Parties against, or reimburse the Investor
Indemnified Parties for, any Losses pursuant to Section 5.1(a)(1) in a
cumulative aggregate amount exceeding the aggregate purchase price paid by the
Investor to the Company pursuant to Section 1.1 (other than Losses arising out
of the inaccuracy or breach of any Company Specified Representations).
 
(c) For purposes of Section 5.1(a), in determining whether there has been a
breach of a representation or warranty, the parties hereto shall ignore any
“materiality”, “Knowledge”, “Material Adverse Effect” or similar qualifications.
 
5.2 Indemnification by the Investor.
 
(a) After the Closing, and subject to Sections 5.3 and 5.4, the Investor shall
indemnify, defend and hold harmless to the fullest extent permitted by Law the
Company and its Affiliates and their successors and assigns, officers,
directors, partners, members and employees (the “Company Indemnified Parties”)
against, and reimburse any of the Company Indemnified Parties for, all Losses
that the Company Indemnified Parties may at any time suffer or incur, or become
subject to, as a result of or in connection with (1) the inaccuracy or breach of
any representation or warranty made by the Investor in this Agreement or any
certificate delivered pursuant hereto or (2) any breach or failure by such
Investor to perform any of its covenants or agreements contained in this
Agreement.
 
(b) Notwithstanding anything to the contrary contained herein, the Investor
shall not be required to indemnify, defend or hold harmless any of the Company
Indemnified Parties against, or reimburse any of the Company Indemnified Parties
for any Losses pursuant to Section 5.2(a)(1) (other than Losses arising out of
the inaccuracy or breach of any Investor Specified Representations) (i) with
respect to any claim (or series of related claims arising from the same
underlying facts, events or circumstances) unless such claim (or series of
related claims arising from the same underlying facts, events or circumstances)
involves Losses in excess of the De Minimis Amount (nor shall any such claim or
series of related claims that do not meet the De Minimis Amount be applied to or
considered for purposes of calculating the aggregate amount of the Losses by any
of the Company Indemnified Parties for which the Investor has responsibility
under clause (ii) of this Section 5.2(b)); and (ii) until the aggregate amount
of the Company Indemnified Parties’ Losses for which the Company Indemnified
Parties are finally determined to be otherwise entitled to indemnification under
Section 5.2(a) exceeds the Deductible, after which the Investor shall be
obligated for all of the Company Indemnified Parties’ Losses for which the
Company Indemnified Parties are finally determined to be otherwise entitled to
indemnification under Section 5.2(a)(1) that are in excess of such Deductible.
Notwithstanding anything to the contrary contained herein, the Investor shall
not be required to indemnify, defend or hold harmless the Company Indemnified
Parties against, or reimburse the Company Indemnified Parties for, any Losses
pursuant to Section 5.2(a)(1) in a cumulative aggregate amount exceeding the
aggregate purchase paid by the Investor to the Company pursuant to Section 1.1
hereof (other than Losses arising out of the inaccuracy or breach of any of the
Investor Specified Representations).
 
(c) For purposes of Section 5.2(a), in determining whether there has been a
breach of a representation or warranty, the parties hereto shall ignore any
“materiality” or similar qualifications.
 
5.3 Notification of Claims.
 
(a) Any Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any claim in respect of
which indemnity may be sought hereunder, including any pending or threatened
claim or demand by a third party that the Indemnified Party has determined has
given or could reasonably give rise to a right of indemnification under this
Agreement (including a pending or threatened claim or demand asserted by a third
party against the Indemnified Party) (each, a “Third Party Claim”), describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim or demand; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this Agreement except to the extent that the Indemnifying Party is
materially prejudiced by such failure.  The parties agree that notices for
claims in respect of a breach of a representation, warranty, covenant or
agreement must be delivered prior to the expiration of any applicable survival
period specified in Section 6.1 for such representation, warranty, covenant or
agreement; provided, that if, prior to such applicable date, a party hereto
shall have notified the other parties hereto in accordance with the requirements
of this Section 5.3(a) of a claim for indemnification under this Agreement
(whether or not formal legal action shall have been commenced based upon such
claim), such claim shall continue to be subject to indemnification in accordance
with this Agreement notwithstanding the passing of such applicable date.
 
(b) Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 5.3(a) in respect of a Third Party Claim, the Indemnifying
Party may, by notice to the Indemnified Party delivered within twenty (20)
Business Days of the receipt of notice of such Third Party Claim, assume the
defense and control of any Third Party Claim, with its own counsel reasonably
acceptable to the Indemnified Party and at its own expense.  The Indemnified
Party shall have the right to employ counsel on its own behalf for, and
otherwise participate in the defense of, any such Third Party Claim, but the
fees and expenses of its counsel will be at its own expense unless (A) the
employment of counsel by the Indemnified Party at the Indemnifying Party’s
expense has been authorized in writing by the Indemnifying Party, as applicable,
(B) the Indemnified Party reasonably believes there may be a conflict of
interest between the Indemnified Party and the Indemnifying Party in the conduct
of the defense of such Third Party Claim, (C) the Indemnified Party reasonably
believes there are legal defenses available to it that are different from,
additional to or inconsistent with those available to the Indemnifying Party, or
(D) the Indemnifying Party has not in fact employed counsel to assume the
defense of such Third Party Claim within a reasonable time after receipt of
notice of the commencement of such Third Party Claim, in each of which cases the
fees and expenses of such Indemnified Party’s counsel shall be at the expense of
the Indemnifying Party. The Indemnified Party may take any actions reasonably
necessary to defend such Third Party Claim prior to the time that it receives a
notice from the Indemnifying Party as contemplated by the immediately preceding
sentence.  The Indemnified Party shall, and shall cause each of their Affiliates
and Representatives to, use reasonable best efforts to cooperate with the
Indemnifying Party in the defense of any Third Party Claim. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party
(which shall not be unreasonably withheld), consent to a settlement, compromise
or discharge of, or the entry of any judgment arising from, any Third Party
Claim, unless such settlement, compromise, discharge or entry of any judgment
does not involve any statement, finding or admission of any fault, culpability,
failure to act, violation of Law or admission of any wrongdoing by or on behalf
of the Indemnified Party, and the Indemnifying Party shall (i) pay or cause to
be paid all amounts arising out of such settlement or judgment concurrently with
the effectiveness of such settlement or judgment (unless otherwise provided in
such judgment), (ii) not encumber any of the material assets of any Indemnified
Party or agree to any restriction or condition that would apply to or materially
adversely affect any Indemnified Party or the conduct of any Indemnified Party’s
business and (iii) obtain, as a condition of any settlement, compromise,
discharge, entry of judgment (if applicable), or other resolution, a complete
and unconditional release of each Indemnified Party in form and substance
reasonably satisfactory to such  Indemnified Party from any and all liabilities
in respect of such Third Party Claim.  An Indemnified Party shall not settle,
compromise or consent to the entry of any judgment with respect to any claim or
demand for which it is seeking indemnification from the Indemnifying Party or
admit to any liability with respect to such claim or demand without the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed); provided that such consent shall not be
required if the Indemnifying Party has not fulfilled any material obligations
under this Section 5.3(b).
 
(c) In the event any Indemnifying Party receives a notice of a claim for
indemnity from an Indemnified Party pursuant to Section 5.3(a) that does not
involve a Third Party Claim, the Indemnifying Party shall notify the Indemnified
Party within twenty (20) Business Days following its receipt of such notice
whether the Indemnifying Party disputes its liability to the Indemnified Party
under this Agreement. The Indemnified Party shall reasonably cooperate with and
assist the Indemnifying Party in determining the validity of any such claim for
indemnity by the Indemnified Party.
 
5.4 Indemnification Payment. In the event a claim or any Action for
indemnification hereunder has been finally determined, the amount of such final
determination shall be paid by the Indemnifying Party to the Indemnified Party
on demand in immediately available funds; provided, however, that any reasonable
and documented out-of-pocket expenses incurred by the Indemnified Party as a
result of such claim or Action shall be reimbursed promptly by the Indemnifying
Party upon receipt of an invoice describing such costs incurred by the
Indemnified Party. A claim or an Action, and the liability for and amount of
damages therefor, shall be deemed to be “finally determined” for purposes of
this Agreement when the parties hereto have so determined by mutual agreement
or, if disputed, when a final non-appealable governmental order has been entered
into with respect to such claim or Action.
 
5.5 Exclusive Remedies. Each party hereto acknowledges and agrees that following
the Closing, the indemnification provisions hereunder shall be the sole and
exclusive remedies of the parties hereto for any breach of the representations,
warranties or covenants contained in the this Agreement. No investigation of the
Company by the Investor, or of the Investor by the Company, whether prior to or
after the date of this Agreement, shall limit any Indemnified Party’s exercise
of any right hereunder or be deemed to be a waiver of any such right. The
parties agree that any indemnification payment made pursuant to this Agreement
shall be treated as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.
 
ARTICLE 6

 
MISCELLANEOUS
 
6.1 Survival. The representations and warranties of the parties hereto contained
in this Agreement shall survive in full force and effect until the date that is
fifteen (15) months after the Closing Date (or until final resolution of any
claim or action arising from the breach of any such representation and warranty,
if notice of such breach was provided prior to the end of such period), at which
time they shall terminate and no claims shall be made for indemnification under
Section 5.1 or Section 5.2, as applicable, for breaches of representations or
warranties thereafter, except the Company Specified Representations (other than
the representations and warranties made in Section 2.2(x), which shall survive
until the expiration of the applicable statute of limitations) and the Investor
Specified Representations shall survive the Closing indefinitely. The covenants
and agreements set forth in this Agreement shall survive until the earliest of
the duration of any applicable statute of limitations or until performed or no
longer operative in accordance with their respective terms.
 
6.2 Expenses. Other than as expressly provided elsewhere herein, all parties
hereto shall be responsible for the payment of their own expenses incurred under
the Transaction Documents; provided, that, in the event that the Closing occurs,
the Company shall reimburse the Investor, without duplication, for all
reasonable, documented out-of-pocket expenses incurred by it or on its behalf in
connection with due diligence, the negotiation and preparation of this Agreement
and undertaking of the transactions contemplated hereby (including, without
limitation, all fees and expenses of counsel and accounting fees incurred by or
on behalf of the Investor or its Affiliates in connection with the transactions
contemplated hereby, costs associated with loan due diligence and all other
diligence and related expenses), provided that the Company shall not be
obligated to reimburse the Investor for such expenses in excess of $1,000,000 in
the aggregate (the “Expense Reimbursement”).
 
6.3 Other Definitions. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to time.
In addition, the following terms shall have the meanings assigned to them below:
 
(a) the term “Affiliate” means, with respect to any Person, any Person directly
or indirectly controlling, controlled by or under common control with, such
other Person provided that no security holder of the Company shall be deemed to
be an Affiliate of any other security holder or of the Company or any of the
Company Subsidiaries solely by reason of any investment in the Company, for
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”) when
used with respect to any Person, means the possession, directly or indirectly,
of the power to cause the direction of management or policies of such Person,
whether through the ownership of voting securities by contract or otherwise;
 
(b) the term “Agency” means the Federal Housing Administration, the Federal Home
Loan Mortgage Corporation, the Farmers Home Administration (now known as Rural
Housing and Community Development Services), the Federal National Mortgage
Association, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture or any other federal or
state agency with authority to (i) determine any investment, origination,
lending or servicing requirements with regard to mortgage loans originated,
purchased or serviced by the Company or (ii) originate, purchase, or service
mortgage loans, or otherwise promote mortgage lending, including state and local
housing finance authorities;
 
(c) the term “Board of Directors” means the Board of Directors of the Company;
 
(d) the term “Business Day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or in the State of Hawaii generally are authorized or required
by Law or other governmental actions to close;
 
(e) the term “Capital Stock” means capital stock or other type of equity
interest in (as applicable) a Person;
 
(f) the term “Change in Control” means, with respect to the Company, the
occurrence of any one of the following events:
 
(A) any Person is or becomes a beneficial owner (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act), other than the Investors and their
Affiliates, directly or indirectly, of twenty percent (20%) of the aggregate
voting power of the Voting Securities; provided, however, that the event
described in this clause (A) will not be deemed a Change in Control by virtue of
any holdings or acquisitions: (i) by the Company or any of the Company
Subsidiaries, (ii) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of the Company Subsidiaries; provided that such
holdings or acquisitions by any such plan (other than any plan maintained under
Section 401(k) of the Code) do not exceed twenty percent (20%) of the then
outstanding Voting Securities, (iii) by any underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) pursuant to a
Non-Qualifying Transaction;
 
(B) the consummation of a merger, consolidation, statutory share exchange or
similar transaction that requires adoption by the Company’s shareholders (a
“Business Combination”), unless immediately following such Business Combination:
(x) more than fifty percent (50%) of the total voting power of the corporation
resulting from such Business Combination (the “Surviving Corporation”), or, if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act), of one hundred percent (100%) of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Voting Securities that were outstanding
immediately before such Business Combination (or, if applicable, is represented
by shares into which such Voting Securities were converted pursuant to such
Business Combination), and (y) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Business
Combination were Continuing Directors at the time the Board of Directors
approved the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (x) and (y) above will be deemed a “Non-Qualifying Transaction”);
 
(C) the shareholders of the Company approve a plan of liquidation or dissolution
of the Company or a sale of all or substantially all of the Company’s assets; or
 
(D) a majority of the members of the Board of Directors are not Continuing
Directors; provided that the changes to the membership of the Board of Directors
pursuant to Section 3.4 herein shall not be considered a Change in Control;
 
(g) the term “Code” means the Internal Revenue Code of 1986, as amended;
 
(h) the term “Company Specified Representations” means the representations and
warranties made in Section 2.2(a), Section 2.2(c), Section 2.2(d)(i), Section
2.2(x), and Section 2.2(z);
 
(i) the term “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors who (i) was a member of the Board of Directors
on the date of this Agreement or (ii) was nominated for election or elected to
the Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such new
director’s nomination or election;
 
(j) the term “Controlled Group Liability” means any and all liabilities
(i) under Title IV of ERISA, (ii) Section 302 or 4068(a) of ERISA, (iii) under
Sections 412, 430 and 4971 of the Code, and (iv) as a result of a failure to
comply with the continuation coverage requirements of Section 601 et seq. of
ERISA and Section 4980B of the Code, other than any liabilities under the
Benefit Plans;
 
(k) the term “Disclosure Schedule” shall mean a schedule delivered, on or prior
to the date of this Agreement, by (i) the Investor to the Company and (ii) the
Company to the Investor setting forth, among other things, items the disclosure
of which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to the Investor, or to one or more
covenants contained in Article 3;
 
(l) the term “Environmental Laws” means all federal, state or local laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, Laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes into the environment;
 
(m) the term “GAAP” means United States generally accepted accounting principles
and practices as in effect from time to time;
 
(n) the term “Governmental Consent” means any notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, or the expiration or
termination of any statutory waiting periods;
 
(o) the term “Governmental Entity” means any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, and any applicable industry self-regulatory
organization or securities exchange;
 
(p) the term “Hazardous Substance” means any substance that is regulated
pursuant to any Environmental Law including any waste, petroleum products,
asbestos, mold and lead products;
 
(q) the term “Insurer” means a Person who insures or guarantees for the benefit
of the mortgagee all or any portion of the risk of loss upon borrower default on
any of the mortgage loans originated, purchased or serviced by the Bank,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral;
 
(r) the term “Investor Designated Director ” means an individual reasonably
acceptable to the Company and such successor as the Investor shall designate as
provided herein;
 
(s) the term “Investor Specified Representations” means the representations and
warranties made in Section 2.3(b)(i) and Section 2.3(e);
 
(t) the term “Knowledge” of the Company and words of similar import mean the
knowledge of any directors, executives or other employees of the Company listed
on Schedule I hereto;
 
(u) the term “Loan Investor” means any Person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Bank or a security backed by or representing an interest in any such
mortgage loan;
 
(v) the term “Lockup Termination Date” means the earlier of:
 
(i) one year after the Closing Date;
 
(ii) the date on which the Investor owns in aggregate with its Affiliates less
than five percent (5%) of the outstanding shares of Common stock (as adjusted
from time to time for any reorganization, recapitalization, stock dividend,
stock split, reverse stock split, or other like changes in the Company’s
capitalization);
 
(iii) the date on which any Person commences a bona fide public tender or
exchange offer which, if consummated, would result in a Change in Control;
 
(iv) the public announcement (including a public filing) by the Company that it
is “for sale” in a transaction that would result in a Change in Control; and
 
(v) the execution by the Company of a definitive agreement which, if
consummated, would result in a Change in Control;
 
(w) the term “Losses” means any and all losses, damages, reasonable costs,
reasonable expenses (including reasonable attorneys; fees and disbursements),
liabilities, settlement payments, awards, judgments, fines, obligations, claims,
and deficiencies of any kind, excluding special, consequential, exemplary and
punitive damages;
 
(x) the term “Person” means any individual, firm, corporation, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company, Governmental Entity or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity;
 
(y) the term “Proxy Statement” means a proxy statement of the Company related to
the Shareholder Proposal;
 
(z) the term “Rule 144” means such rule promulgated under the Securities Act (or
any successor provision), as the same shall be amended from time to time;
 
(aa) the term “Subsidiary” means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company or other entity (x) of
which such Person or a Subsidiary of such Person is a general partner or (y) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity, is directly or
indirectly owned by such Person and/or one or more Subsidiaries thereof;
 
(bb) the term “Tax” or “Taxes” means all United States federal, state, local or
foreign income, profits, estimated, gross receipts, windfall profits, severance,
property, intangible property, occupation, production, sales, use, license,
excise, emergency excise, franchise, capital gains, capital stock, employment,
withholding, transfer, stamp, payroll, goods and services, value added,
alternative or add-on minimum tax, or any other tax, custom, duty or
governmental fee, or other like assessment or charge of any kind whatsoever,
together with any interest, penalties, fines, related liabilities or additions
to tax that may become payable in respect thereof imposed by any Governmental
Entity, whether or not disputed;
 
(cc) the term “Tax Return” means any return, declaration, report or similar
statement required to be filed with respect to any Taxes (including any attached
schedules), including, without limitation, any information return, claim or
refund, amended return and declaration of estimated Tax;
 
(dd) the term “Transaction Documents” means this Agreement and the Equity
Commitment Letter, as the same may be amended or modified from time to time;
 
(ee) the term “Voting Securities” means at any time shares of any class of
Capital Stock of the Company that are then entitled to vote generally in the
election of directors;
 
(ff) the word “or” is not exclusive;
 
(gg) the words “including,” “includes,” “included” and “include” are deemed to
be followed by the words “without limitation”;
 
(hh) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and
 
(ii) all article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit and schedule references not attributed to a particular document shall be
references to such exhibits and schedules to this Agreement.
 
6.4 Amendment and Waivers. The conditions to each party’s obligation to
consummate the Closing are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by Law. No amendment
or waiver of any provision of this Agreement will be effective against any party
hereto unless it is in a writing signed by a duly authorized officer of such
party.
 
6.5 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
 
6.6 Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of New York applicable to contracts made
and to be performed entirely within such State.
 
6.7 Jurisdiction. The parties hereby agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York sitting in the borough of Manhattan, New York, New York, so long as such
court shall have subject matter jurisdiction over such suit, action or
proceeding or, if it does not have subject matter jurisdiction, in any New York
State court sitting in the borough of Manhattan, New York, New York, and each of
the parties hereby irrevocably consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 6.9 shall be deemed
effective service of process on such party. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts referred to above for any actions, suits or proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby.
 
6.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
6.9 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first Business
Day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
 
(a) If to the Investor:
 
ACMO-CPF, L.L.C.
c/o Anchorage Advisors, L.L.C.
610 Broadway, 6th Floor
New York, New York 10012
Attn:   Hal Goltz
            Carlos Ruiz
Fax:     (212) 432-4601


with a copy (which copy alone shall not constitute notice):
 
Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
Attn:   Thomas C. Janson, Esq.
            Winthrop N. Brown, Esq.
Fax:     (212) 530-5219
 
(b) If to the Company:
 
Central Pacific Financial Corp.
220 South King Street, Suite 2200 (Legal Division)
Honolulu, Hawaii 96813
Attn:   Glenn Ching, General Counsel
Fax:     (808) 532-5165
 
with a copy (which copy alone shall not constitute notice):
 
Sullivan & Cromwell LLP
1888 Century Park East, Suite 2100
Los Angeles, California 90067
Attn:   Alison S. Ressler, Esq.
Fax:     (310) 712-8890
 
6.10 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto), the other Transaction Documents and the Confidentiality Agreement
constitute the entire agreement, and supersede all other prior agreements,
understandings, representations and warranties, inducements or conditions, both
written and oral, among the parties, with respect to the subject matter hereof
and thereof.
 
6.11 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares to be issued pursuant to this
Agreement. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor. The
Investor may assign some or all of its rights hereunder or thereunder without
the consent of the Company to any Affiliate of the Investor, and such assignee
shall be deemed to be an Investor hereunder with respect to such assigned rights
and shall be bound by the terms and conditions of this Agreement that apply to
the Investor.
 
6.12 Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.
 
6.13 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
 
6.14 Third Party Beneficiaries
 
. Nothing contained in this Agreement, expressed or implied, is intended to
confer upon any Person (including any Additional Investors) other than the
parties hereto, any benefit right or remedies, except that the provisions of
Sections 3.4, 3.12, 5.1 and 5.2 shall inure to the benefit of the persons
referred to in such Sections.
 
6.15 Public Announcements. Each of the parties hereto will cooperate with each
other in the development and distribution of all news releases and other public
information disclosures with respect to the Transaction Documents and any of the
transactions contemplated hereby and thereby, including any communications to
the employees and customers of the Company and its Affiliates. Without limiting
the foregoing, except as otherwise permitted in the next sentence, no party
hereto will make (and each party will use its reasonable best efforts to ensure
that its Affiliates and Representatives do not make) any such news release or
public disclosure without first consulting with the other parties hereto and, in
each case, also receiving each other party’s consent (which shall not be
unreasonably withheld or delayed). In the event a party hereto is advised by its
outside legal counsel that a particular disclosure is required by Law, such
party shall be permitted to make such disclosure but shall be obligated to use
its reasonable best efforts to consult with the other parties hereto and take
their comments into account with respect to the content of such disclosure
before issuing such disclosure.
 
6.16 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
 
6.17 No Recourse. This Agreement may only be enforced against the named parties
hereto. All claims or causes of action that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement may be made only against the entities that are expressly identified as
parties hereto or that are subject to the terms hereof, and no past, present or
future director, officer, employee, incorporator, member, manager, partner,
shareholder, Affiliate, agent, attorney or representative of any party hereto
(including any person negotiating or executing this Agreement on behalf of a
party hereto) shall have any liability or obligation with respect to this
Agreement or with respect to any claim or cause of action, whether in tort,
contract or otherwise, that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement and the transactions
contemplated hereby.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first above
written.
 
 

 
CENTRAL PACIFIC FINANCIAL CORP.
         
By:
/s/ John C. Dean
   
Name:  John C. Dean
   
Title:    Executive Chairman

 


 

 
ACMO-CPF, L.L.C.
         
By:
Anchorage Capital Master Offshore, Ltd.,
   
its sole member
       
By:
Anchorage Capital Group, L.L.C.,
   
its investment manager
             
By:
/s/ Natalie A. Birrell
   
Name:  Natalie A. Birrell
   
Title:    Chief Operating Officer

 
 
 

--------------------------------------------------------------------------------

 